ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_06_FR.txt. 516

OPINION DISSIDENTE DE M. BEDJAOUI

Objet du différend — Détermination tripartite par le demandeur, le défendeur
et la Cour — Rôle différent de chaque «acteur» — Qualité intangible de
demandeur — Son droit d'obtenir de la Cour un prononcé sur l’objet du diffé-
rend qu'il lui a présenté et sur celui-là seul — Impossibilité pour la Cour de
substituer un autre objet du différend à celui souris par le demandeur — Ce
serait juger une toute autre affaire —

Question de la validité de la réserve canadienne — Pouvoir souverain et indis-
cuté de l'Etat de maintenir ou de modifier, en la limitant ou en l'élargissant, une
déclaration d'acceptation de la compétence de la Cour, ou encore de la retirer à
son gré — Pouvoir de l'assortir de toute réserve — Liberté conditionnée cepen-
dant par le respect du Statut et du Règlement de la Cour, de la Charte des
Nations Unies et plus généralement encore du droit international et de l'«ordre
public international» — Droits et devoirs de l'Etat déclarant à l'égard du « sys-
tème» de la clause, de ses acteurs, actuels ou potentiels, comme aussi vis-à-vis
du destinataire final de la clause qui est la juridiction internationale — L'Etat
déclarant peut se retirer du «système», mais il ne saurait en compromettre
l'existence ou le fonctionnement, tout en y restant —

Question de la définition des « mesures de conservation et de gestion» — Nou-
veauté du concept — Besoins impératifs de la communauté internationale de cla-
rifier, de rationaliser et d’harmoniser les mesures de conservation et de gestion
— Besoins de coopération — Définition de ces mesures par référence au droit
international — Conformité sine qua non des mesures au droit international —
Eléments de la définition internationale de ces mesures — Eléments techniques
et scientifiques — Eléments juridiques — Question de la licéité — La licéité
comme élément de définition «built in» — Le droit international ne saurait
livrer une définition limitée à ses éléments techniques et qui, prise à la lettre,
semblerait autoriser la violation du principe le mieux établi du droit internatio-
nal, celui de la liberté de la haute mer —

J. INTRODUCTION GENERALE

1. Prolongeant sa longue et estimable tradition de respect de la « pri-
mauté du droit» au dedans et au dehors, le Canada a, depuis soixante-dix
ans, placé toute sa confiance dans la Cour permanente de Justice inter-
nationale, puis dans la nôtre qui lui a succédé. Sa première déclaration
d’acceptation de la juridiction de la Cour permanente de Justice interna-
tionale date en effet du 20 septembre 1929. Et depuis lors il nourrit un
grand respect pour notre juridiction qu’il n’a pas hésité à saisir, comme
dans l’affaire du Golfe du Maine.

2. À deux reprises cependant, en 1970 et 1994, le Canada avait, par des
réserves, limité de manière toute particulière la compétence de la Cour.
En 1970, il a modifié sa déclaration d'acceptation de la compétence de la

88
517 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

Cour, aux fins de prendre des mesures anti-pollution et de protection
de l’environnement pour la zone maritime nord, sur une profondeur de
100 milles en direction de l’Arctique. A cette époque-là, cependant, les
Etats-Unis, qui étaient visés par ces mesures, n’ont pas saisi la Cour.

3. La réserve du Canada, contenue dans sa déclaration du 7 avril 1970
(CEJ. Annuaire 1975-1976, p. 57), possédait une certaine ressemblance,
du moins dans sa formulation, avec celle de 1994 et se lisait comme suit:

«2) Nous déclarons que le Gouvernement canadien ..., accepte
comme obligatoire ... la juridiction de la Cour en ce qui concerne
tous les différends ... autres que

d) les différends auxquels peuvent donner lieu ou qui concernent la
juridiction ou les droit invoqués ou exercés par le Canada en ce
qui concerne la conservation, la gestion ou l'exploitation des res-
sources biologiques de la mer, ou \es mesures de prévention ou de
lutte contre la pollution ou la contamination du milieu marin
dans les zones marines adjacentes au littoral canadien» (les ita-
liques sont de moi).

4. Si Pon fait abstraction de la déclaration de 1985 qui ne contenait
plus de réserve équivalente, on notera que la réserve de 1970 citée ci-
dessus a été remplacée par une autre, figurant a la méme place, et quia
permis au Canada d’écarter la compétence de la Cour pour

«2) …

d) les différends auxquels pourraient donner lieu les mesures de ges-
tion et de conservation adoptées par le Canada pour les navires
péchant dans la zone de réglementation de l'OPANTO], telle que
définie dans la convention sur la future coopération multilatérale
dans les pêches de l’Atlantique Nord-Ouest, 1978, et l'exécution
de telles mesures» (les italiques sont de moi).

5. Les réserves similaires qu’il a ainsi émises par deux fois semblent
refléter son hésitation, ou son manque d'intérêt, à soumettre à la sanction
du juge international des questions estimées par lui vitales et auxquelles le
droit applicable lui paraissait, comme l’a dit le secrétaire d’Etat canadien
pour les affaires extérieures, «inadéquat, inexistant ou non-pertinent».
C’est qu’en effet le Canada n’était pas entièrement satisfait par la conven-
tion de Montego Bay du 10 décembre 1982 sur le droit de la mer qu’il n’a
pour cette raison pas ratifiée et qui, selon lui, n’avait pas entièrement
réglé le problème de la surpêche, compromettant ainsi l’avenir des res-
sources halieutiques pour les générations futures.

89
518 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

6. Le Canada a souvent exprimé son sentiment d’insatisfaction et
invoqué la «situation d'urgence», voire d’«état de nécessité» qu’il tra-
verse à cet égard. Ses déclarations dans les fora internationaux sont aussi
claires que nombreuses. Un auteur fait état de l’une d’entre elles dans les
termes suivants:

«le ministre (canadien) des pêches, M. John Crosbie, avait dit à la
conférence de Rio de Janeiro que la surpêche étrangère était un des
sujets prioritaires que le Canada entendait aborder et que son objec-
tif était double: faire approuver par les leaders mondiaux réunis au
Sommet de la Terre certains principes et mesures d’une part, et sol-
liciter une conférence de suivi pour examiner ces questions plus en
détail d’autre part ... Le ministre Crosbie faisait comprendre en des
termes à peine voilés que l'initiative juridique du Gouvernement
fédéral canadien sur la pêche en haute mer était en fait une alterna-
tive aux appels pressants que lui adressaient les Provinces de l’Atlan-
tique, et en particulier celles de Terre-Neuve, pour qu’il régle le pro-
bléme de la surpéche étrangére sur le «Nez» et la «Queue» des
Grands Bancs en étendant unilatéralement sa juridiction en matière
de pêche au-delà de la limite des 200 milles.» !

7. Des déclarations de cette nature permettent le situer le vrai contexte
de la présente affaire. La Cour avait à se prononcer sur sa compétence en
examinant le sens et la portée de la réserve émise, mais sans devoir se
cacher qu’en accueillant une telle réserve la Cour laissait libre son auteur
de combattre la surpêche étrangère en s’attribuant unilatéralement des
compétences en haute mer aussi longtemps qu’un règlement ne serait pas
intervenu entre le Canada et les Etats concernés. Ce contexte de la pré-
sente affaire de compétence devait être évoqué car lorsque des réserves
possèdent une nature ratione materiae, il n’est pas possible de les appré-
cier sans un minimum de référence au fond, prima facie.

8. L'affaire aurait été simple à souhait si la Cour devait se limiter à
rechercher le sens de la formule «mesures de gestion et de conservation»
contenue dans la réserve et à affirmer que «l’exécution de ces mesures»
dont a été victime le bateau de pêche espagnol l’Esfai, est parfaitement
couverte par ladite réserve qui fait défense à la Cour de connaître d’inci-
dent de cette nature. Il est indispensable de s’attacher à une autre formule
autrement plus importante de la réserve, qui situe géographiquement l’ac-
tion du Canada «dans la zone de réglementation de l'OPAN[O/», c’est-
à-dire au-delà de la limite des 200 milles. Et de fait PEstai a été arrai-
sonné à 245 milles environ des côtes canadiennes. Il suffit de remplacer

! Paul Fauteux, «L'initiative juridique canadienne de la pêche en haute mer», Annuaire
canadien de droit international, 1993, t. XXXI (p. 33-87), p. 58.

90
519 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

dans la réserve canadienne la formule «dans la zone de réglementation de
POPAN[O]» par la formule «au-delà des 200 milles de la zone écono-
mique exclusive du Canada» pour se rendre compte que la Cour se trouve
en présence d’une réserve peu habituelle, pour ne pas dire audacieuse. Dès
lors la Cour avait le devoir de vérifier si cette réserve peut être accueillie
sans difficulté dans le système de la clause facultative.

9. L’article premier, paragraphe 2, de la convention OPANO, offre
une définition cristalline qui ne laisse aucun doute a ce sujet lorsqu’il sti-
pule que:

«La zone ci-aprés appelée «zone de réglementation» désigne la
partie de la zone de la convention gui s’étend au-dela des régions
dans lesquelles les Etats côtiers exercent leur juridiction en matière
de pêche. » (Les italiques sont de moi.)

Ce n’est nullement déformer la réserve canadienne que de la restituer
dans son sens clair, accessible au lecteur qui peut ignorer la signification
exacte de l’expression «zone de réglementation de ’OPAN[O]» et qui
comprendrait certainement mieux l’objet de la réserve dont le champ
d'application se situe «en haute mer». Ladite réserve a pour objet de
signaler urbi et orbi que le Canada se reconnaît une compétence spéciale
en haute mer. La Cour ne peut pas interpréter et accueillir cette réserve
qui, sans qu’on ait besoin d’entrer au fond, montre prima facie qu’elle
porte atteinte à un principe essentiel de droit international, comme elle
interpréterait et accueillerait une réserve ordinaire. Il y a là un problème
sur lequel la Cour ne peut pas faire l'impasse en s’en tenant à une inter-
prétation toute extérieure, et superficielle, de la réserve. I] ne semble pas
possible que la Cour se contente en ce cas d’une perception simplement
formelle de la réserve en ignorant son contenu matériel, contenu qu’il
n’est pas nécessaire de sonder au prix d’un examen de fond, tant il est
clair que la réserve touche à un droit traditionnellement établi. C’est là
tout le sel de cette passionnante affaire.

10. Sans entrer plus que permis dans le fond à ce stade de la compé-
tence, on ne saurait ignorer les efforts canadiens déployés depuis plus
d’une décennie pour se faire reconnaître, dans le cadre de son «droit pré-
férentiel» d'Etat côtier, une compétence spéciale pour agir en haute mer
par des mesures de conservation et de gestion des ressources halieutiques
dans Pintérét de l’ensemble de la communauté internationale. Mais par-
dela le caractère estimable de l'objectif, il serait trop facile d’affirmer que
«la question simple est: les mesures prises par le Canada et exécutées
contre le navire espagnol Fstai étaient-elles des mesures de gestion et de
conservation? Si la réponse est affirmative, la Cour est incompétente»
(CR 98/14, p. 51, par. 10). C’est en effet simplifier a l’excés la question que
de vider la réserve de son seul et véritable contenu pour lequel le Canada
se mobilise depuis tant d’années, à savoir le droit préférentiel qu’auraient
des Etats côtiers à prendre des mesures de gestion et de conservation en

91
520 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

haute mer?. La portée exacte de la réserve canadienne, et par voie de
conséquence l’exclusion ou non de la compétence de la Cour, dépendent
donc fondamentalement du problème de savoir ce que signifient les «me-
sures de gestion et de conservation» envisagées par cette réserve. Selon
que ces mesures doivent s’interpréter par référence au droit canadien, ou
méme tout simplement par rapport au sens commun de cette expression,
ou au contraire par rapport au droit international du seul fait déjà
qu'elles n’excluent pas une application en haute mer, qui toucherait le
principe traditionnel de la liberté de cette zone, la réserve canadienne
prend des couleurs tout à fait différentes. A ce stade, on voit déjà claire-
ment qu’il n’est pas possible de se contenter d’affirmer que l’arraisonne-
ment en haute mer d’un bateau de pêche étranger constitue simplement
l'exécution de mesures de gestion et de conservation prises par le Canada
et de conclure que cet incident est couvert par la réserve retirant toute
compétence à la Cour, car ce serait se servir du paravent des «mesures de
gestion et de conservation» interprétées artificiellement sans se préoc-
cuper de ce qu’elles recouvrent comme atteinte à un principe bien établi
du droit international.

11. La seule attitude correcte à tenir est donc d’interpréter et d’appré-
cier lesdites «mesures de conservation et de gestion» par référence au
droit international. C’est dans le corpus du droit des gens qu’il convient
de rechercher une définition desdites mesures. Et deux options, et deux
seules, s’offrent alors au juge en cette phase de la procédure: ou bien à
tout le moins déclarer qu’il ne trouve pas d’emblée une définition inter-
nationale bien établie de ces mesures et prête à son application à l'espèce
et que dès lors il est obligé de toucher au fond de l’affaire en allant plus
avant dans l’examen des faits de l’espèce et de leurs implications dans la
pratique internationale des Etats, et cela devrait l’entraîner à déclarer que
Vexception d’incompétence formulée par le Canada n’a pas un caractère
exclusivement préliminaire, selon l’article 79, paragraphe 7, du Règle-
ment de la Cour; ou bien au contraire déclarer qu’il dispose d’une défini-
tion internationale incontestée des mesures de gestion et de conservation,
qui, appliquée à l’espèce, lui fait devoir d’interpréter la réserve cana-
dienne comme invalide ou inopposable lorsqu'elle prétend couvrir des
faits survenus en haute mer et donc comme impropre à faire barrage à la
compétence de la Cour pour connaître du fond par la suite.

12. Sans m'arrêter sur tous les points qui me paraissent contestables
dans le présent arrêt, notamment au sujet des implications théoriques et
pratiques des méthodes d’interprétation retenues dans la présente espèce,
ou à tout le moins sur la formulation que l’arrêt donne à nombre de ces

2 Laurent Lucchini, «La loi canadienne du 12 mai 1994: la logique extrême de la théo-
rie du droit préférentiel de l’Etat côtier en haute mer au titre des stocks chevauchants »,
Annuaire français de droit international, 1994, p. 864-875.

92
521 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

points (voir en particulier les paragraphes 46 à 54 de l’arrêt), je me limi-
terai à relever trois questions importantes au sujet desquelles j’exprime, à
mon vif regret, mon désaccord avec la majorité de la Cour:

— la question de l’objet du différend;
— la question de la validité de la réserve canadienne;
— Ja question de la définition des mesures de conservation et de gestion.

BS
* *

II. LA QUESTION DE L’OBJET DU DIFFEREND

13. Ce qui fait la singularité de la présente affaire et du méme coup
son grand intérêt juridique, c’est le désaccord persistant entre l'Etat
demandeur et l'Etat défendeur au sujet de l’objet même du différend,
désaccord qui se prolonge aujourd’hui par un autre, tout aussi profond,
entre la majorité de la Cour et la minorité sur le même point. C’est là une
situation peu banale dans la jurisprudence de la Cour.

14. La détermination de l’objet du différend me paraît constituer une
«opération tripartite» à laquelle doivent concourir d’abord l'Etat deman-
deur, ensuite l'Etat défendeur et enfin la Cour. Mais il faut s’empresser
d’ajouter que dans une telle opération, la répartition des rôles entre les
acteurs respectifs est nécessairement inégale, ou plus exactement diffé-
rente, le principe d’égalité n’ayant là rien à voir. Dans le procès interna-
tional, la distribution des tâches prend nécessairement en compte la qua-
lité de chacun des acteurs. Et c’est mettre en cause la qualité intrinsèque
de « demandeur » de l'Espagne, celle tout aussi consubstantielle de « défen-
deur» du Canada, et enfin celle de «juridiction» et non de « partie» de la
Cour, que de reconnaître à chacun d’eux un pouvoir égal dans la déter-
mination de l’objet du différend.

15. Il tombe en effet sous le sens que, dans l’ordre juridictionnel, aussi
bien interne qu’international d’ailleurs, c’est naturellement le demandeur
qui possède l'initiative et qui définit — à ses risques judiciaires — l’objet
du différend qu’il entend porter devant son juge. Il jouit à cet égard d’un
droit procédural évident, qu’il tient de sa qualité de demandeur, de
demander et d’obtenir de son juge un prononcé sur l’objet du différend
qu’il lui a présenté et sur celui-là seul, à l'exception de tout autre (sauf
évidemment survenance d’une procédure incidente quelconque). Le prin-
cipe de l'égalité des parties est par nature complètement étranger à cette
question car il ne saurait faire «égaux» ceux qui, procéduralement, sont
«différents». Il ne pourrait faire du «défendeur» un « demandeur bis»
qui disposerait d’un pouvoir concurrent pour recomposer l’objet du dif-
férend défini par le demandeur. De même qu’il ne pourrait transformer le
juge en «partie» demanderesse — une troisième! — qui serait habilitée à
écarter l’objet du différend précisé dans la requête, pour lui en substituer
un tout autre.

93
522 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

16. Dans le procès international, comme du reste dans un procès
interne, l'Etat défendeur ne possède pas, de par sa qualité même de
défendeur, un pouvoir d’intervention dans la définition de l’objet pré-
sentée par le demandeur. Il ne pourrait jouir de ce droit que s’il change
de qualité, ce qui se produit dans deux hypothèses: d’une part lorsque
linstance est introduite, non pas comme ici par voie de requête, mais par
un compromis, faisant ainsi des deux Etats, et l’un vis-à-vis de l’autre,
des demandeurs et des défendeurs à la fois, et d’autre part lorsque dans
une instance introduite par voie de requête comme ici, l'Etat défendeur
introduit une demande reconventionnelle, ce qui n’est nullement le cas ici.

x * x

17. Or que s’est-il passé dans la présente affaire?

Je tacherai d’éviter pour ma part d’alimenter encore la confusion
sémantique qui s’est ajoutée a la grande complexité d’un probléme qu’on
croyait simple et je m’emploierai en particulier à éviter le mot «de-
mandes» qui possède à mon avis une portée assez étroite, pour m’atta-
cher à ce qui importe ici, à savoir le « différend», lequel a une portée plus
large. Les «demandes» désignent en effet, me semble-t-il, des actes juri-
diques par lesquels une partie au procès émet des «prétentions» qu’elle
cherche à faire admettre par le juge grâce à des arguments de fait ou de
droit (les «moyens ») qu’elle lui présente à l’appui de ces prétentions pour
lui permettre de trancher le « différend».

18. Comment, en tant que demandeur, le plaignant a-t-il fait part ici à
son juge de ce dont il se plaint. L'Espagne a clairement indiqué sur quel
objet précis elle affronte le Canada devant ila Cour. Tant dans ses écri-
tures que dans ses plaidoiries, elle s’est plainte invariablement d’«une
atteinte grave a un droit découlant de la souveraineté, tel que la juridic-
tion exclusive sur les bateaux arborant son pavillon en haute mer»
(CR 98/9, p. 20) et a fait valoir que l’objet du différend, qui constitue «le
cœur du problème», est l’existence ou non d’un titre juridique du Canada
pour agir en haute mer à l’encontre de bateaux battant pavillon d’un Etat
étranger. Et dans ses conclusions finales, l'Espagne a bien rappelé avec
insistance que «l’objet du différend est le défaut de titre du Canada pour
agir en haute mer à l'encontre des navires battant pavillon espagnol,
Vinopposabilité à l'Espagne de la législation canadienne des pêches et la
réparation des faits illicites perpétrés à l'égard des navires espagnols» (les
italiques sont de moi).

19. En indiquant, précisant et définissant l’objet de son différend, tant
dans sa requête déjà, que dans son mémoire, ses plaidoiries et ses conclu-
sions finales, l'Espagne avait satisfait aux exigences du Statut et du
Règlement de la Cour. Par exemple, à aucun moment la Cour ne lui a
reproché d’avoir méconnu les prescriptions de l’article 40 du Statut et de
Particle 38, paragraphe 1, du Règlement, qui lui faisaient devoir, l’un et
Pautre, d’indiquer et de préciser «l’objet du différend» au stade du dépôt
de la requête déjà.

94
523 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

20. L’on notera au passage que c’est ce méme différend qui a préoc-
cupé non seulement l’Espagne, mais aussi l’ensemble de la Communauté
européenne. Et il n’est pas sans intérêt d’observer que l’Espagne, dont
Vinquiétude était au diapason de celle des autres Etats membres, tant de
la Communauté européenne que de ’1OPANO, avait déjà invoqué le
méme objet du différend et avait toujours posé le méme probléme dans
les mémes termes, en protestant vigoureusement contre la législation
canadienne, cela avant même l’introduction quelque dix mois plus tard de
sa requête devant la Cour, à la suite de l’arraisonnement de l’Estai et du
harcèlement et du contrôle d’autres bateaux espagnols. On ne saurait
faire preuve de plus de constance. Le même différend existait déjà avant
l'incident. La querelle entre l’Espagne et le Canada sur la jouissance allé-
guée d’un «droit» en haute mer existait déjà et avait même pris un tour
assez vif déjà, lorsqu'elle s’est dramatiquement concrétisée dix mois plus
tard par l'exercice effectif d’un tel «droit» contre un bateau espagnol. Le
«droit» allégué par le Canada d’agir en haute mer dans certaines condi-
tions articulées dans sa nouvelle législation est resté le même. Il a fourni
à l'Espagne l’occasion de le porter finalement devant la Cour. C’est 1a
Pobjet du différend, déclaré et même ressassé avec une rare persévérance
par l’Espagne.

21. En bref, en l’espèce et pour l'Espagne agissant en sa qualité de
demandeur, l'objet du différend est clairement constitué par la question
du titre juridique à agir en haute mer, cela au regard des principes et
règles de droit international qui proclament la liberté de cet espace
(«moyens» de droit) et qui, selon ’ Espagne, ont été violés par le Canada
(« arguments» de fait), ce qui a amené l’Espagne à demander à la Cour de
prononcer l’inopposabilité de la législation canadienne à Espagne et de
prescrire le non-renouvellement des actes dénoncés et leur réparation
adéquate (« demandes» et « prétentions»).

*
* *

22. C’est un objet du différend tout autre que le Canada, agissant
pourtant en sa qualité d'Etat défendeur, a opposé à l'Espagne. Il a
invoqué les questions d’exercice de la pêche et de conservation et de ges-
tion des ressources halieutiques dans la zone OPANO et a soutenu en
conséquence que c’est là l’objet du différend véritable et que celui-ci
échappait à la compétence de la Cour par l’effet de l’existence de la
réserve d) introduite par le Canada dans sa nouvelle déclaration notifiée
le 10 mai 1994 (deux jours avant l’adoption du projet de loi C-29 modi-
fiant la législation canadienne sur les pêches côtières). Il n’est pas sans
intérêt de relever que la définition de l’objet du différend donnée par le
Canada en l'espèce ne trouve pas de fondement «objectif» dans des
conclusions au fond. L’Espagne en revanche a présenté quant à elle des
conclusions au fond dans sa requête. La définition canadienne peut donc
apparaître comme de «circonstance», en ce qu’elle vise à étayer sa thèse
sur la compétence. .

95
524 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

Le Canada estime ainsi que

«ce sont les mesures de gestion et de conservation adoptées par le
Canada pour les navires espagnols pêchant dans la zone de régle-
mentation de POPANO, et l'exécution de telles mesures, qui ont
donné lieu à Ia présente affaire» (contre-mémoire du Canada,
par. 229).

x *

23. Nous sommes là en présence de deux objets du différend, parfai-
tement distincts, l’un avancé par la requête de l'Espagne, le seul qui,
parce qu’il émanait du demandeur, devait être tranché par la Cour (bien
entendu après «traitement» par elle, c’est-à-dire après qu’elle lui eut
donné sa «qualification juridique»), autre soumis par le Canada qui
n'aurait pu être retenu par la Cour que si le Canada avait introduit lui-
même une demande reconventionnelle. Tel n’est pas le cas. Tout au plus
aurait-il fallu alors que la Cour focalise le procès sur l’objet véritable du
différend tel que présenté et défini par l'Etat demandeur, tout en priant le
Canada de cibler sa défense sur cet objet et non sur un autre, en permet-
tant toutefois au Canada de faire valoir comme l’un de ses «moyens» de
droit ce qu’il a présenté comme un «objet du différend». La Cour aurait
ainsi pu «recentrer» le procès avec plus de rectitude juridique. Rien de
cela ne s’est produit en dépit des tentatives désespérées de l'Espagne qui
rappelait tout simplement que pour elle le différend se limitait à ce qui
s'était passé en haute mer et que le reste, survenu en amont, ne concernait
pas le différend proprement dit et n’intéressait en tout cas pas l'Espagne
en sa qualité de demandeur, libre de soumettre à la Cour le différend qu'il
veut, à ses risques judiciaires évidemment.

24. Il existe bien sûr une connexité entre l’objet du différend, tel que
dégagé par le demandeur aux fins du procès qu'il a intenté, mais qui n’a
malheureusement pas eu lieu, et l’objet allégué comme véritable par le
défendeur, mais qui a été, lui, tranché et vidé. Une telle connexité ne jus-
tifiait toutefois nullement la substitution par la Cour du second objet au
premier du demandeur.

25. Et même si l’on venait à considérer, à la rigueur, que la législation
canadienne, ensemble sa réglementation d’application, avait généré un
différend global, et même si, dans cette perspective, on voulait bien consi-
dérer qu’un tel différend global comportait plusieurs aspects, ou se situait
à plusieurs niveaux, on n’aurait pas dû méconnaître alors, comme la
Cour, le droit d’un Etat demandeur à soumettre à celle-ci un aspect seu-
lement de ce différend global en dépit de sa connexité avec d’autres
aspects. C’est ainsi que dans l'affaire du Personnel diplomatique et consu-
laire des Etats-Unis à Téhéran, la Cour avait bien déclaré qu’«aucune
disposition du Statut ou du Règlement ne lui interdit de se saisir d’un
aspect d’un différend pour la seule raison que ce différend comporterait
d’autres aspects».

96
525 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

26. Nonobstant tout cela, la Cour a considéré plus juridique de dépla-
cer l’objet du différend beaucoup plus en direction de celui proposé par le
Canada. L'arrêt me paraît avoir conféré à l'Etat défendeur et à la Cour
des pouvoirs larges au point qu’ils dénaturent la physionomie de l’objet
du différend de la requête. La détermination de l’objet du différend est
certes, comme je l’ai déjà dit, une «opération tripartite», ou triangulaire,
faisant intervenir, à des degrés divers et avec des rôles et des pouvoirs dif-
férents, d’abord le demandeur, ensuite le défendeur et enfin la Cour.
L'Etat demandeur est libre de soumettre le différend qu’il veut, mais a le
devoir statutaire de «préciser» et de «définir» son objet. Le décor est
bien planté. La pièce qui se joue a été librement choisie par le demandeur.
Le procès est ouvert, dans les termes voulus par le demandeur. L’Etat
défendeur, quant à lui, a la faculté de couler ses «moyens» juridiques,
quels qu'ils soient, dans le moule ainsi préparé. Il est cependant admis
qu'il peut choisir en pratique une autre stratégie judiciaire et qu’il peut
s’employer à échapper à la définition du différend donnée par l'Etat
demandeur. Il invoquera alors des moyens et arguments qu’il reviendra à
la Cour d’apprécier. Quant à celle-ci, il ne lui appartient nullement de
modifier «le décor» et de changer l’objet du différend. Car elle en vien-
drait à juger une toute autre affaire que celle que lui avait soumise le
demandeur. Son rôle est de donner une qualification juridique appropriée
à celles des demandes de l'Etat demandeur qui entrent parfaitement dans
le cadre de l'objet du différend que cet Etat a défini dans sa requête. Une
telle opération ne signifie pas que la Cour dispose du pouvoir de modifier
l'objet dont elle est saisie. Encore moins l'Etat défendeur peut-il proposer
à la Cour un autre objet. Ce serait changer d'affaire.

*
* *

27. C’est avec regret que je relève cette mutation, autorisée par la
Cour. L’Etat défendeur a soutenu que l’objet du différend ne peut être
que «les mesures de gestion et de conservation» qu'il a prises et pour
l'exécution desquelles il a pris soin de se protéger par sa réserve. Et la
Cour a suivi l'Etat défendeur, en s’exposant a voir le différend réel à elle
soumis par l’Etat demandeur et portant sur sa juridiction exclusive et
souveraine en haute mer sur les bateaux de son pavillon, se diluer de
façon désolante pour lui au sein d’un différend, qui n'existe pas, sur la
gestion et la conservation des pêcheries. Ainsi, pendant que l'Espagne
clame sa souveraineté en haute mer sur ses navires, le Canada parle de
mesures de conservation et de gestion. Pendant que l'Espagne invoque un
«conflit de juridiction» sur la haute mer, le Canada lui oppose un
«conflit de gestion et de conservation» de pêcheries.

28. Je voudrais faire un parallèle entre les deux situations. Il est sug-
gestif. L'Espagne a prié la Cour de trancher un différend surgi entre elle
et le Canada, en 1995, et portant sur la licéité et Popposabilité à elle-

97
526 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

méme d’une législation interne canadienne qui, appliquée en haute mer, a
affecté des bateaux battant son pavillon. La Cour, suivant en cela la pré-
tention du Canada de modifier l’objet clair de ce différend, s’est résolue a
trancher un différend, qui de surcroît n'existe plus, surgi, lui, en 1994,
entre le Canada et la Communauté européenne. Au lieu du différend légi-
timement proposé à la compétence de la Cour par l'Etat demandeur et
portant sur le respect des limites internationales de la juridiction natio-
nale, la Cour s’est tournée vers la contemplation inattendue d’un diffé-
rend sur les mesures de gestion et de conservation de la pêche. En bref,
l'Espagne a parlé de souveraineté de l'Etat, le Canada de gestion et de
conservation de la pêche.
* * *

29. Comme l’a si bien dit le juge Fitzmaurice dans son opinion indivi-
duelle jointe aux deux arréts relatifs a la Compétence en matiére de péche-
ries,

«ladoption concertée de mesures de conservation concernant /a
haute mer en vue de protéger des pêcheries communes dont l’exploi-
tation est ouverte à tous est évidemment tout autre chose que la
prétention émise unilatéralement par un Etat riverain d'interdire
complètement la pêche aux navires étrangers, ou de ne l’autoriser
qu’à son gré et sous son contrôle. La question de la conservation est
donc sans rapport avec le problème juridictionnel dont la Cour est
saisie et qui concerne sa compétence pour trancher un différend résul-
tant de la prétention émise par l'Islande de proclamer unilatérale-
ment sa juridiction exclusive, en matière de pêche, sur une zone s'éten-
dant autour de ses côtes jusqu’à une distance de 50 milles marins.»
(CLS. Recueil 1973, p. 26-27; les italiques sont de moi.) (N. B.: A
cette époque-là, il n’existait pas de zone économique exclusive et la
distance ici considérée nous place effectivement en «haute mer».)

30. Un espoir traverse cependant l’esprit à la lecture des para-
graphes 34 et 35 de l’arrêt. On observe que la Cour accueille l’objet du
différend tel qu’articulé par le demandeur:

«34. Le dépôt de la requête a été suscité par certaines actions spé-
cifiques du Canada dont l'Espagne prétend qu’elles ont violé ses
droits en vertu du droit international. Ces actions ont été prises sur
le fondement de certains textes législatifs et réglementaires adoptés
par le Canada, que l'Espagne estime contraires au droit internatio-
nal et inopposables à elle-même. C’est dans ce contexte qu’il faudrait
considérer les textes législatifs et réglementaire du Canada.

35. Les actions spécifiques (voir paragraphe 34 ci-dessus) ayant
donné naissance au présent différend sont les activités canadiennes en
haute mer qui ont trait à la poursuite de l’Estai, aux moyens employés
pour larraisonner, à l’arraisonnement lui-même, ainsi qu’à la saisie
du navire et à l'arrestation de son capitaine en vertu de la législation

98
527 COMPETENCE PÊCHERIES (OP. DISS, BEDJAOUI)

canadienne sur les pêches côtières et de sa réglementation d’applica-
tion telles que modifiées. Dans son essence, le différend entre les
Parties porte sur la question de savoir si ces actions ont violé les
droits que l’Espagne tient du droit international et s’ils exigent répa-
ration. Il appartient maintenant à la Cour de décider si les Parties lui
ont conféré une compétence pour connaître de ce différend.»

31. Mais l'espoir s'éteint vite. Il me paraît donc surprenant que, sous
couleur de donner sa qualification juridique au différend à elle soumis
par l'Etat demandeur, la Cour en soit venue à dépasser les limites de
l’opération par laquelle elle a cherché à «préciser» l’objet de ce différend,
au point de glisser vers un tout autre objet que celui dont elle était saisie,
alors même que l'Espagne jouissait, en sa qualité d'Etat souverain et
d'Etat demandeur, d’un droit procédural incontesté d’introduire, à ses
risques judiciaires évidemment, tout objet du différend qu’il lui parais-
sait légitime de présenter et possédait un intérêt juridique inaliénable à
demander et à obtenir un prononcé sur le différend spécifique dont elle
avait parfaitement précisé l’objet. Une telle jurisprudence déplace de
façon regrettable la perspective générale traditionnelle en ce qui concerne
les rôles respectifs de l’Etat demandeur, de l'Etat défendeur et de la
Cour.

x * x

32. Sur les rôles respectifs du demandeur et du défendeur, j'en ai assez
dit plus haut. Reste à préciser davantage celui de la Cour. Selon l'arrêt,
celle-ci aurait le pouvoir de « définir elle-même, sur une base objective, le
différend qui oppose les parties» (par. 30). Je crains que cela ne soit pas
tout à fait exact. Ce n’est pas en ajoutant l'expression «sur une base
objective» qu’elle peut faire admettre ce pouvoir de «définition» qui a
abouti ici à la substitution d’un différend à un autre. La Cour ne peut
attribuer qu’une « qualification juridique» (et non pas une «définition ») à
l’objet. Dans l’hypothèse d’un acte survenu en haute mer, la Cour doit
vérifier factuellement de quel acte il s’agit (ici l’«arraisonnement» d’un
bateau de pêche), dans quelle zone il s’est produit («la haute mer»), par
quel auteur («le Canada»). Ce sont là des faits. Après quoi, elle doit se
demander si l’auteur de l’acte possède un titre, ou un motif juridique, à la
base de son acte, pour pouvoir enfin se prononcer, en cette phase de com-
pétence, sur la question de savoir si le titre ou le motif juridique invoqué
est ou non couvert par la réserve d) du Canada.

a *

33. Dans les affaires des Essais nucléaires (1974), la Cour a écarté cer-
tains arguments avancés par une partie comme élément de ses conclu-
sions parce qu'elle les considérait «non pas comme des indications de ce
que la partie lui demande de décider, mais comme des motifs invoqués

99
528 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

pour qu’elle se prononce dans le sens désiré». A l'appui de sa décision,
elle avait cité l’affaire des Pécheries dans laquelle elle a dit de neuf des
treize points que comportaient les conclusions du demandeur : «ce sont 1a
des éléments qui, le cas échéant, pourraient fournir les motifs de l’arrêt et
non en constituer l’objet (CEJ. Recueil 1951, p. 126)» (C.IJ. Recueil
1974, p. 262; les italiques sont de moi).

La Cour en 1974 s'était reconnu légitimement le droit et même le
devoir de «circonscrire le véritable problème en cause et (de) préciser
l’objet de la demande» (par. 29; les italiques sont de moi), mais nulle-
ment, du moins selon l’intention ainsi déclarée, de procéder par elle-
même à «une formulation nouvelle de conclusions». Dans le même para-
graphe elle a nettement indiqué qu’elle ne se reconnaissait pas «le pouvoir
de «se substituer [aux parties] pour en formuler de nouvelles», citant
ainsi la jurisprudence de sa devancière (C.P.J. I. série A n° 7, p. 35).

34. La vigilance des juges était tellement en éveil que malgré les pré-
cautions ainsi prises par la majorité à l’époque, la minorité l’a sévèrement
critiquée en ce domaine. Et l’on ne saurait circonscrire les devoirs de la
Cour mieux que ne l’ont déjà fait les quatre juges dissidents Jiménez de
Aréchaga, Dillard, Onyeama et sir Humphrey Waldock, dans leur opinion
dissidente commune dans ces affaires des Essais nucléaires:

«ll. Dans une affaire portée devant la Cour par requête les
conclusions formelles des Parties définissent l’objet du différend,
comme le reconnaît le paragraphe 24 de l'arrêt. Il faut donc consi-
dérer que ces conclusions correspondent aux objectifs que vise le
demandeur en introduisant Pinstance judiciaire.

La Cour a certes le droit d'interpréter les conclusions des Parties,
mais rien ne l’autorise à les transformer radicalement. La Cour per-
manente s’est exprimée ainsi sur ce point: «Si elle peut interpréter les
conclusions des Parties, elle ne saurait se substituer à celles-ci pour
en formuler de nouvelles sur la base des seules thèses avancées et
faits allégués.» (C. P.J.I série A n° 7, p. 35, affaire relative à Cer-
tains intérêts allemands en Haute-Silésie polonaise.) Au para-
graphe 29, l'arrêt voit là une limitation du pouvoir de Ja Cour
d'interpréter les conclusions «quand la demande n’est pas formulée
comme il convient parce que les conclusions des parties sont inadé-
quates». Si, toutefois, la Cour n’a pas le pouvoir de reformuler des
conclusions inadéquates, elle ne saurait à fortiori reformuler des
conclusions aussi claires et précises que dans la présente espèce.

12. Les affaires invoquées par l’arrêt en son paragraphe 29 pour
écarter la première conclusion du demandeur en l’espèce ne justifient
selon nous en aucune manière un traitement aussi sommaire de «la
conclusion principale de la requête». Dans lesdites affaires les conclu-
sions que la Cour n’a pas considérées comme des conclusions véri-
tables étaient des développements précis qui avaient pour seul objet
de motiver la décision sollicitée de la Cour dans la «vraie» conclu-
sion finale. C’est ainsi que dans l’affaire des Pécheries le demandeur

100
529

101

COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

a résumé, sous forme de conclusions, toute une série de propositions
juridiques, dont certaines n’étaient même pas contestées, pour ame-
ner logiquement ses véritables conclusions finales (CLS. Recueil
1951, p. 121-123 et 126). Dans l'affaire des Minquiers et des Ecré-
hous, la «vraie» conclusion finale a été énoncée en premier et suivie
de deux arguments juridiques qui visaient à fournir d’autres motifs
pour que la Cour retienne cette conclusion (C.IJ. Recueil 1953,
p. 52); dans l'affaire Nottebohm une conclusion concernant la natu-
ralisation de Nottebohm au Liechtenstein n’a été considérée par la
Cour que comme «une raison à l’appui d’une décision de la Cour en
faveur du Liechtenstein» sur la «vraie question» de la recevabilité de
la demande (C1J. Recueil 1955, p. 16). Dans la présente espèce,
comme nous l’avons dit, la situation est entièrement différente. La
question fondamentale soumise à la décision de la Cour est celle du
caractère licite ou illicite des expériences nucléaires françaises en
atmosphère dans l’océan Pacifique Sud, et il nous paraît entièrement
injustifié de traiter la demande de déclaration d’illicéité présentée par
le requérant comme un simple motif à l'appui de l’interdiction de
nouveaux essais qu’il sollicite également.

13. Conformément à ces principes de base, il aurait fallu détermi-
ner la véritable nature de la demande australienne et des objectifs
visés par le requérant en se fondant sur le sens clair et naturel du
texte de sa conclusion formelle. Dans l'interprétation qu’elle en a
donnée la Cour, selon nous, n’a pas vraiment interprété mais revisé
le texte, et éliminé pour finir ce que le requérant avait appelé «la
conclusion principale de la requête», c’est-à-dire la demande tendant
à ce que les essais nucléaires atmosphériques dans l’océan Pacifique
Sud soient déclarés illicites. Il est grave de modifier ou de mutiler
radicalement la conclusion d’un plaideur, sous couleur d’interpréta-
tion, car on frustre ainsi son attente légitime que l’affaire dont il a
saisi la Cour sera examinée et résolue.

14. Nous pensons que la Cour revise la conclusion du demandeur
en faisant appel à d’autres éléments et notamment aux communica-
tions diplomatiques et déclarations faites au cours de la procédure.
Ces éléments ne justifient cependant pas l'interprétation qu’en tire
l'arrêt. Il est fait état des demandes réitérées de l’Australie tendant à
obtenir de la France l'assurance qu'il serait mis fin aux essais. Ces
demandes ne sauraient cependant avoir l'effet que l'arrêt leur attri-
bue. Pendant qu’un procès se déroule, un demandeur peut prier son
adversaire de l’assurer qu’il ne poursuivra pas l’activité contestée,
mais on ne peut en conclure qu’une assurance sans réserve, à sup-
poser qu’elle soit donnée, répondrait à fous les objectifs que visait
le demandeur en entamant la procédure judiciaire; encore moins
peut-on restreindre où amender pour cette raison les prétentions for-
mellement soumises à la Cour. D’après le Règlement, ce résultat ne
pourrait être obtenu que si le demandeur donnait une indication pré-
530 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

cise dans ce sens en retirant l’affaire, en modifiant ses conclusions ou
par toute autre action équivalente. Ce n’est pas pour rien que les
conclusions doivent être présentées par écrit et porter la signature de
l'agent. Il est donc illogique d'interpréter les demandes d’assurances
comme une renonciation, une modification ou un retrait tacite de la
requête dont la Cour reste saisie et qui vise à faire déclarer judiciai-
rement que les essais atmosphériques sont illicites. Et puisque l’arrêt
attribue au demandeur des intentions et des renonciations implicites,
la Cour aurait dû pour le moins lui donner la possibilité d'expliquer
ses desseins et objectifs véritables, au lieu d’entreprendre de les déter-
miner inaudita parte.» (CI.J. Recueil 1974, p. 316-317.)

35. En se fondant dans la présente espèce sur les affaires de 1974 rela-
tives aux Essais nucléaires français, la Cour me paraît d’ailleurs avoir
invoqué un précédent impropre à justifier le pouvoir reconnu ici au
Canada, Etat défendeur, puisque la France, Etat défendeur aussi en 1974,
n'avait pas comparu et n’avait donc pas fait valoir une définition de
l'objet du différend autre que celle du demandeur.

x * x

36. Dans la présente espéce, la Cour s’est fondée sur une jurisprudence
qui, ou bien ne parait pas parfaitement pertinente, ou bien semble avoir
été interprétée de façon inexacte. A cet égard je voudrais citer tout
d’abord l'affaire de la Société commerciale de Belgique dans un passage
qui me paraît particulièrement approprié et qui a été repris par la Cour
dans l'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci:

«Il y a lieu d'observer que la faculté laissée aux parties de modifier
leurs conclusions jusqu’à la fin de la procédure orale doit être com-
prise d’une manière raisonnable et sans porter atteinte à l’article 40
du Statut et à l’article 38, alinéa 2, du Règlement, qui disposent que
la requête doit indiquer l’objet du différend … il est évident que la
Cour ne saurait admettre, en principe, qu’un différend porté devant
elle par requête puisse être transformé, par voie de modifications
apportées aux conclusions, en un autre différend dont le caractère ne
serait pas le même. Une semblable pratique serait de nature à porter
préjudice aux Etats tiers qui, conformément à l’article 40, alinéa 2,
du Statut, doivent recevoir communication de toute requête afin
qu’ils puissent se prévaloir du droit d’intervention prévu par les ar-
ticles 62 et 63 du Statut.» (C.P.J.L. série AIB n° 78, p. 173; cf. Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’ Amérique), compétence et recevabilité,
C.J. Recueil 1984, p. 427, par. 80.)

On aura observé que cette jurisprudence fort précautionneuse limite
même le pouvoir de l'Etat demandeur, pour éviter de porter préjudice aux

102
531 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

Etats tiers susceptibles de se prévaloir d’un droit d’intervention à l’ins-
tance.

37. Une telle jurisprudence a été encore appliquée par la Cour, avec le
même souci de prudence, en l’affaire de Certaines terres à phosphates à
Nauru:

«Le paragraphe 1 de l’article 40 du Statut de la Cour stipule que
P«objet du différend» doit être indiqué dans la requête, et le para-
graphe 2 de l’article 38 du Règlement de la Cour requiert que la
«nature précise de la demande» soit indiquée dans la requête. Ces
dispositions sont tellement essentielles au regard de la sécurité juri-
dique et de la bonne administration de la justice qu’elles figuraient
déjà, en substance, dans le texte du Statut de la Cour permanente de
Justice internationale adopté en 1920 (art. 40, premier alinéa) et dans
le texte du premier Règlement de cette Cour adopté en 1922 (art. 35,
deuxième alinéa), respectivement. La Cour permanente a, a plusieurs
reprises, eu l’occasion de préciser la portée de ces textes. Ainsi, dans
son ordonnance du 4 février 1933, rendue en !’affaire relative a
l'Administration du prince von Pless (exception préliminaire), elle a
affirmé

«qu'aux termes de l’article 40 du Statut, c’est la requête qui indi-
que l’objet du différend; que le mémoire, tout en pouvant éclaircir
les termes de la requête, ne peut pas dépasser les limites de la
demande qu’elle contient...» (C.P.J.T série AIB n° 52, p. 14).»
(Certaines terres à phosphates à Nauru (Nauru c. Australie),
exceptions préliminaires, arrêt, C.IJ. Recueil 1992, p. 266-267,
par. 69.)

Il me paraît évident que cette vigilance de la Cour qui cantonne l'Etat
demandeur lui-même dans la détermination précise de l’objet du diffé-
rend qu’il lui soumet, se recommande encore plus à l’égard de l'Etat
défendeur et enfin vis-a-vis de la Cour elle-même, car non seulement elle
permet d'éviter de frustrer d'éventuels Etats tiers de leur droit d’interven-
tion, mais encore, ce qui est plus décisif, elle permet à la Cour de se pro-
noncer correctement sur sa compétence au vu de l’objet défini par le
demandeur et non pas en contemplation d’un tout autre objet, dégagé
ultérieurement par le demandeur ou par qui que ce soit d’autre.

38. En tout cas, il me paraît avisé de s’interdire de placer l'Etat défen-
deur exactement sur le même plan que l’Etat demandeur lui-même, s’agis-
sant de la définition de l’objet du différend. Outre la violation des règles
procédurales, ce serait la négation de la possibilité qu'offre le Statut
d'introduire unilatéralement une instance par voie de requête que de
reconnaître à l'Etat défendeur aussi un pouvoir identique de détermina-
tion de l’objet du différend, ce qui aboutirait à croire que le Statut et le
Règlement de la Cour n’ouvrent aux parties que la voie du compromis
pour introduire l’instance. Mais ce qui s’est produit dans la présente
espèce me semble encore plus préoccupant dans la mesure où la Cour,
par son raisonnement, a été entraînée volens nolens à placer cet Etat

103
532 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

défendeur non pas seulement sur le même plan que l'Etat demandeur,
mais même au-dessus de celui-ci, en le laissant «définir» en ses lieu et
place l’objet du différend qu'il a soumis à la Cour.

a * x

39. Quant à l’affaire du Droit de passage en territoire indien également
citée dans le présent arrêt, il faudrait quand même bien observer que cette
affaire-là concernait le fond et vidait une controverse relative à une condi-
tion ratione temporis figurant dans la déclaration par laquelle l'Inde avait
souscrit à la clause facultative, condition dont l’examen final avait été
renvoyé, dans la phase préliminaire, au fond de l’affaire. La décision sur
cette condition avait ainsi été jointe au fond parce qu’elle ne revêtait pas
un caractère exclusivement préliminaire, au vu de l’objet du différend, tel
qu’établi par le Portugal, Etat demandeur. La situation aujourd’hui est
toute autre, ni le Canada ni l'Espagne n’ayant présenté à la Cour de mé-
moire sur le fond. Et bien d’autres différences de nature existent entre les
deux affaires au point de rendre artificielle toute comparaison. L’Espagne
n’a pas modifié l’objet du différend depuis l’introduction de sa requête.
Le Canada ne s’est pas obligé, ni en s’adressant directement à Espagne,
ni en faisant une déclaration unilatérale comme la France en 1974, à ne
plus appliquer à l’avenir sa législation interne à des bateaux en haute
mer. L’objet du différend tel que précisé dans la requête de l'Espagne
a été maintenu, sans qu'aucun élément nouveau ne se soit produit de
quelque côté que ce soit. C’était donc par rapport à cet objet exclusive-
ment que la Cour devait trancher la question de sa compétence.

40. En outre, si l’on se tourne vers l’affaire de la Délimitation maritime
et des questions territoriales entre Qatar et Bahreïn, mentionnée au para-
graphe 31 de l'arrêt, on pourra aisément constater que, là encore, la
situation n’était nullement comparable à celle de la présente espèce. Ainsi
que la Cour l’a bien relevé dans son arrêt du 1° juillet 1994 (CLUJ.
Recueil 1994, p. 123-125, par. 33-38), il existait déjà un texte — dit «for-
mule bahreïnite» — qui décrivait l'ensemble du différend que les
parties s'étaient engagées à soumettre à la Cour. Qatar, à la diligence
duquel la Cour fut saisie, n’ayant présenté dans sa requête que ses propres
demandes, il convenait encore que la Cour fût saisie effectivement de
l'ensemble du différend. Il n’avait été aucunement question dans la dé-
marche de la Cour que celle-ci remodelât un «objet du différend» que les
parties avaient déjà bien circonscrit dans un commun accord, alors
qu’en la présente espèce la Cour se livre à un tel exercice sous couvert
de «détermine[r] elle-même quel est le véritable différend porté devant
elle» (par. 31; les italiques sont de moi). En bref, dans l'affaire Qatar
c. Bahreïn, la Cour a simplement veillé au respect de l'intégrité de l’objet
du différend convenu entre les parties. La présente espèce n’a strictement
aucun rapport avec cette affaire-là.

104
533 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

41. Enfin, dans le cadre de «la compétence de sa compétence» prévue
à l’article 36, paragraphe 6 du Statut, c’est-à-dire dans les limites de son
pouvoir souverain d'appréciation de sa propre compétence, la Cour doit,
comme je l’ai déjà souligné, interpréter l’objet du différend mais nulle-
ment le modifier, comme l'avait fait le défendeur. Sur ce chapitre-là, la
jurisprudence de sa devanciére était prudente à souhait. La Cour perma-
nente de Justice internationale ne s’est reconnu le pouvoir ni de modifier,
ni même seulement de «corriger» l'objet du différend lorsque l'Etat
demandeur l'avait libellé de manière inadéquate. Elle se bornait alors à le
prier de corriger lui-même cet objet et, faute pour lui d’y procéder, elle
s’interdisait tout simplement de se prononcer sur la demande. C’est ce
que l’on constate dans l’affaire de Certains intérêts allemands en Haute-
Silésie polonaise (fond,C.P.J.I. série À n° 7, p. 34-35).

TIT. LA QUESTION DE LA VALIDITÉ DE LA RESERVE CANADIENNE

42. Il serait absurde de mettre en doute, si peu que ce soit, le pouvoir
souverain de l'Etat de maintenir ou de modifier, en la limitant ou en
Pélargissant, une déclaration d'acceptation de la compétence de la Cour,
ou encore de la retirer à son gré, le tout bien évidemment dans le respect
de la procédure (et notamment des préavis éventuels) qu’il a librement
établie dans sa déclaration même. La doctrine et la jurisprudence sont
sans faille dans leur unanimité. Sir Arnold McNair avait écrit: «Un Etat
ayant loisir de faire une déclaration ou de s’en abstenir, est en droit, dans
l’affirmative, de limiter la portée de sa déclaration en quelque façon qu’il
lui plaira» (cité par le contre-mémoire du Canada, p. 26, par. 50; les ita-
liques sont de moi). La formule adoptée par le Canada au paragraphe 3
de sa dernière déclaration de 1994 exprime d’ailleurs bien le droit incon-
testé de l'Etat «de compléter, modifier ou retirer à tout moment l’une
quelconque des réserves formulées ... ou toutes autres qu’il pourrait for-
muler par la suite» et, peut-on ajouter, d’en faire autant pour toute décla-
ration souscrite.

43. La faculté laissée à l'Etat d’assortir sa déclaration de toute réserve
ou de toute condition doit cependant s’exercer dans le respect du Statut
et du Règlement de la Cour, de la Charte des Nations Unies, et plus géné-
ralement encore du droit international et de ce que je me hasarderais à
appeler l’« ordre public international». De même que les actes de I’Etat, et
plus généralement la conduite de l’Etat, dans quelque domaine que ce
soit des relations internationales, doivent être conformes aux normes juri-
diques internationales en vigueur, de même l’émission d’une réserve, qui
n’est autre qu’un élément de cette conduite, doit aussi leur être conforme.

44. En conséquence,

— je ne vois pas pourquoi la Cour devrait hésiter écarter, ou déclarer

105
534 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

irrecevable, ou non opposable, ou méme invalide ou nulle, une réserve
qui aurait pour objet ou pour effet d’annihiler ou de dénaturer une ou
plusieurs dispositions statutaires ou réglementaires qui régissent le
procès international et d’établir une sorte de procédure judiciaire ad
hoc a la convenance et au profit du seul auteur de ladite réserve;

— je ne vois pas pourquoi la Cour devrait hésiter déclarer nulle et inva-
lide ab initio toute réserve qui ’empécherait de connaître d’un géno-
cide, de l’esclavage, de la piraterie, ou de tout crime international;

— je ne vois pas pourquoi la Cour se permettrait d’accueillir toute
réserve dite «automatique», dont la formulation serait telle que l'Etat
qui l’a émise serait le seul à pouvoir décider qu’une conduite qu’il a
tenue, ou qu’un acte qu’il a commis, entre ou non dans le cadre de sa
réserve, privant ainsi la Cour de «la compétence de sa compétence»
telle que prévue par l’article 36, paragraphe 6, de son Statut;

— je ne vois pas pourquoi la Cour accepterait de prendre en compte une
réserve qui, sous couleur d’établir des limites spécifiques à la compé-
tence de la Cour, apparaitrait en fin de compte comme incompatible
avec le respect de l’intégrité de la déclaration dans son ensemble, car
si le droit international pose incontestablement la liberté du consen-
tement et si la déclaration pose la reconnaissance de la compétence de
la Cour, il faut aussi que la réserve faite dans ce cadre respecte la
cohérence et lintégrité du «système» de la clause facultative.

*
* *

45. Dans ce «système» de la clause facultative, tel que son ordonnan-
cement apparait dans ce « corpus juridique international» qui n’est ni un
total désordre, ni un «bric-d-brac» dérisoire (Jean Combacau) et qui
s’appelle « droit international», la liberté de l’Etat est immense, mais ne
peut se concevoir sans aucune limite. Toute personne est libre d’adhérer à
un club ou de ne pas le faire, mais si elle consent à y entrer, elle est tenue
d'accepter les «règles du jeu» qui régissent l’activité de ce club.

46. En adhérant par sa déclaration au «système» de la clause faculta-
tive, l'Etat se positionne librement dans un réseau de droits et d’obliga-
tions particuliers. Il est parfaitement clair que sa déclaration n’est pas
dépourvue de toute implication sur l'étendue de ses droits et obligations.
A cet égard il est évident que l'Etat déclarant dispose, vis-à-vis de la
Cour, destinataire de sa déclaration, et à l’égard des autres Etats décla-
rants, d’une liberté moindre qu’un Etat qui n’a pas accepté la juridiction
de la Cour. En bref, il a des devoirs à l'égard du « système» de la clause,
de ses acteurs, actuels ou potentiels, comme aussi vis-à-vis du destinataire
final de la clause quest la juridiction internationale. XI n’a pas le droit de
faire imploser ce «système», envers lequel il a désormais des devoirs,
contrepartie des droits qu’il en retire. Se retirer du système reste pour lui
une possibilité pleinement ouverte, mais le dénaturer, le pervertir ou en

106
535 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

compromettre l’existence ou le fonctionnement, tout en y restant, n’est
guère acceptable.

x * +

47. Dans le cas d’espèce, on ne peut se départir d’un certain inconfort.
Il s’agit des événements qui se sont déroulés pendant une période spéciale
de deux jours, celle des 10 et 12 mai 1994, au cours de laquelle presque
simultanément le Canada a formulé sa réserve et verrouillé ainsi toute
réaction juridictionnelle, déposé au Parlement un projet de loi et fait
adopter celui-ci. Il y a tout lieu de penser que, ce faisant, le Canada a
voulu se prémunir contre tout recours judiciaire, aux fins d’adopter en
toute licence une certaine conduite, sur la légalité de laquelle il éprouvait
quelques doutes. Il n’est même pas nécessaire de passer à l’examen du
fond de l'affaire, impossible en cette phase de compétence, pour s’assurer
que cette hypothèse peut être créditée d’un coefficient de vraisemblance
assez significatif. En effet c’est le Canada lui-même qui, dans un commu-
niqué de presse officiel, rendu public le 10 mai 1994, jour du dépôt de la
nouvelle déclaration avec sa réserve d), a déclaré ce qui suit:

«Le Canada a modifié son acceptation de la compétence obliga-
toire de la Cour internationale de Justice afin d'empêcher toute
situation qui pourrait anéantir les efforts du Canada pour protéger
ses stocks.» (Les italiques sont de moi.)

Comme le dit le mémoire espagnol il a voulu ainsi par cette réserve «se
prémunir contre une récusation judiciaire de ce type de mesures». Mieux
encore, l’un des conseils du Canada a été particulièrement clair pour qua-
lifier cette « période spéciale», en déclarant:

«Le dépôt simultané du projet de loi C-29 et de la nouvelle décla-
ration démontre que la réserve a été délibérément conçue pour sous-
traire à la contestation judiciaire le projet de loi C-29, ainsi que toute
décision prise sous son empire ou s’y rapportant.» (CR 98/11, p. 44,
par. 63; les italiques sont de moi.)

Et le même conseil de répéter:

«Le Canada a modifié sa déclaration ... exactement le même jour
où il saisissait le Parlement d’une loi nouvelle sur ... les pêcheries …
Le lien intime qui unit ces deux instruments juridiques était et est
d'une transparence absolue. » (CR 98/14, p. 51, par. 7; les italiques
sont de moi.)

48. En bref, le Gouvernement canadien, et le débat parlementaire
autour du projet de loi C-29 l’a bien montré, désirait avoir les mains
libres et ne pas courir le risque d’étre déjugé par la Cour pour des me-
sures dans la zone de réglementation de TOPANO, c’est-à-dire en haute
mer. Il fait peu de doute en effet que les mesures législatives adoptées
Pont spécialement été pour permettre l’intervention du Canada au-delà

107
536 COMPETENCE PÊCHERIES (OP. DISS, BEDJAOUI)

de la limite de sa juridiction maritime nationale. C’est l’objectif essentiel
de la loi du 12 mai 1994 comme le dit son article 1. Un autre conseil du
Canada a déclaré de son côté:

«Les mesures en question sont des mesures de gestion et de
conservation parfaitement ordinaires et la seule chose qui les dis-
tingue est le lieu où le Canada les a appliquées, à savoir la zone de régle-
mentation de lOPANO qui se situe au-delà des 200 milles. Mais
c'était précisément toute la raison d'être de la réserve.» (CR 98/12,
p. 14, par. 66; les italiques sont de moi.)

Et l’agent du Canada a été clair et précis, à la barre de la Cour, sur ce
point capital. Cela ne laisse aucun doute sur le fait que le Canada savait
qu’en l’absence de toute réserve appropriée dans sa déclaration, il risquait
une condamnation par la Cour pour toute intervention en haute mer
contre un bateau étranger, car apparemment il nourrissait des doutes sur
la licéité de cette intervention. Tant et si bien qu’un conseil de l'Espagne
a pu affirmer:

«[C’est un fait] illicite «avec préméditation»! Un Etat peut s[’y]
préparer. Il prend ensuite les dispositions nécessaires pour échapper
au juge; et enfin i/ agit en toute impunité. » (CR 98/10, p. 37, par. 1;
les italiques sont de moi.)

49. Une telle situation n'est pas la meilleure qu'il faille espérer pour un
pays, le Canada, qui a donné depuis soixante-dix ans l'exemple de son
attachement à la compétence de la Cour et de son respect pour le droit
international. Elle ne l'est guère non plus pour ses partenaires tradition-
nels de l'OPANO, non plus enfin que pour la communauté internationale
et, je ne dois pas l'oublier, pour le «système» de la clause facultative et
pour la Cour elle-même.

Celle-ci a, fort dommageablement, manqué de noter qu'un recours à une
réserve, dans les hypothèses dans lesquelles un Etat entend mener des
actions particulières d'une licéité douteuse au regard du droit internatio-
nal, risque d’affecter sérieusement la crédibilité du « système» de la clause
optionnelle.

50. Je regrette donc que la Cour n’ait pas écarté, ou plus encore, radi-
calement invalidé, une réserve qui, prise simultanément avec une loi,
avait pour objectif évident de permettre de porter atteinte sans risque
judiciaire à une liberté essentielle du droit international passé et présent.
Le Canada, certes légitimement préoccupé par la conservation des res-
sources halieutiques, a malheureusement succombé et pris une initiative
législative regrettable pour une action en haute mer, à la sanction judi-
ciaire de laquelle il pensait échapper en notifiant simultanément à la com-
munauté internationale une nouvelle réserve adoptée à des fins dont il
redoutait le caractère illicite.

Une telle réserve ne pouvait et ne devait pas être accueillie par la Cour.

51. La réserve d) canadienne met à mal le «système» de la clause. Il
eût mieux valu en toute clarté l’une des deux situations suivantes: ou bien

108
537 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

le Canada aurait dû retirer complètement sa déclaration en 1994 à titre
provisoire et pour la période nécessaire à sa politique de conservation des
pêcheries, ou bien la Cour aurait dû aujourd'hui, dans le présent arrêt, en
1998, écarter la réserve d). Car la situation créée par le maintien de la
déclaration assortie de ladite réserve constitue la solution la plus discu-
table de toutes pour tous, le Canada le premier, les autres Etats décla-
rants ensuite et la Cour internationale de Justice enfin.

52. L’épine dorsale du «système » de la clause facultative est constituée
par la bonne foi entre les Etats déclarants. La liberté de l'Etat d’intro-
duire une réserve est conditionnée par ce principe. Si, pour des raisons de
politique intérieure ou internationale, qui peuvent au demeurant étre par-
faitement légitimes, un Etat déclarant se trouve embarrassé par les dis-
positions de sa déclaration, i/ devrait la retirer provisoirement pour la
durée nécessaire à l’action politique qu'il envisage, plutôt que d’assortir,
— j'allais dire d’encombrer et de miner — cette déclaration d'une réserve
destinée à couvrir un but dont on peut bien imaginer qu'il peut être illicite.
Il ne peut pas s’assigner pour objectif d’une part de se soumettre à la juri-
diction de la Cour pour une grande variété de différends grâce à la géné-
ralité des termes de sa déclaration, mais d’autre part, et en même temps,
d'échapper au contrôle juridictionnel (dont sa déclaration montre pour-
tant bien qu'il veut le respecter) pour une catégorie spécifique d’actes pro-
tégés par sa réserve alors même qu’il doute de leur licéité.

53. Cette situation, produit direct de la réserve d), crée d’abord une
«tension» interne dans la cohérence de la conduite de l'Etat déclarant.
Elle mine ensuite de l’intérieur le «système» de la clause facultative,
qu'elle risque de faire imploser, car elle le prive de la bonne foi qui est son
propre oxygène. « Donner et retenir ne vaut», dit un adage du droit civil
français. L'Etat déclarant ne peut retirer d’une main ce qu'il a donné de
autre. Il ne peut rendre hommage à la justice internationale en se sou-
mettant à son verdict pour les actes qui lui paraissent bons dans sa
conduite, mais tourner le dos à cette même justice pour les actes dont il
craint pour leur licéité. Ii n’est pas possible pour un Etat déclarant de
remodeler ainsi la philosophie du «système» de la clause, et même plus
encore de plier un tel «système» à ses propres exigences contradictoires,
ou d’y mêler deux objectifs incompatibles.

54. Mais ce n’est pas le Canada seul qui souffre de son propre choix
‘qui porte atteinte à son image de marque flatteuse d’un Etat attaché
depuis soixante-dix ans au respect de la justice internationale. Ce n’est
pas le «système» de la clause seul qui en pâtit aussi. La Cour elle-même
s'expose, par son arrêt déclarant son incompétence, à quelques dégâts.
L'on dit que «exemption de compétence ne signifie pas licéité», c’est-
à-dire que la Cour ne cautionne nullement les actes du Canada en se
déclarant incompétente à leur égard. Certes. Mais l'aspect psychologique
reste dévastateur. Etait-il inévitable d'exposer à un embarras la Cour qui
devine sans peine l'existence d’une illicéité sous l’acte canadien en haute
mer, mais qui doit néanmoins faire le Ponce Pilate en s'en lavant les

109
538 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

mains? Ce n’est pas une situation réjouissante pour une juridiction qui
sait qu'il faut faire justice, mais qui ne le peut pas.

55. Le dommage causé par cette réserve d) ne s’arréte pas là. Les Etats
déclarants en pâtissent également. Certes l'Etat est libre d'émettre des
réserves et l’on en déduit alors que si la Cour n’avait pas tenu compte de
l’existence de la réserve pour se déclarer incompétente selon le vœu du
défendeur, on aurait alors gravement porté atteinte au «système» de la
clause. En méconnaissant ainsi le droit intangible de l'Etat déclarant
d'introduire une réserve, on bousculerait l’ordonnancement d’un tel sys-
tème et l’on découragerait les Etats qui voudraient à l’avenir souscrire
une déclaration d’acceptation. Ce serait alors, dit-on, la ruine prochaine
du «système» de la clause.

56. Cet argument est dépourvu de valeur, pour deux raisons. La pre-
mière est que cette idée de découragement des Etats, arrêtés net dans leur
élan pour souscrire une déclaration, parce que l’arrêt de la Cour aurait
pour une fois écarté une réserve incompatible et pleine de périls, me
paraît une pure chimère. Ce sont, hélas, plus des deux-tiers des Etats exis-
tants qui me semblent, d’ailleurs pour des raisons dont je comprends
quelques-unes, tout à fait irréductibles à l’idée de souscrire une déclara-
tion et qui, quoi que fasse la Cour, ne viendront probablement jamais
accepter la juridiction obligatoire de la Cour, même si celle-ci avait sanc-
tifié plus que de raison le droit à la réserve et même si l’arrêt en était venu
à manifester le plus grand enthousiasme pour la réserve canadienne en
particulier.

La seconde raison est encore plus importante. Il ne faut pas en effet se
placer exclusivement du côté des Etats potentiels qui n’ont pas encore
adhéré à la clause optionnelle. On ne saurait oublier les Etats qui ont déjà
souscrit une déclaration et qui font partie du «système» de la clause.
Est-il bon pour des Etats déjà déclarants, qui œuvrent grâce audit «sys-
tème» à la stabilité, à la prévisibilité et à la sécurité des relations juri-
diques, de voir d’autres Etats déclarants introduire subitement une réserve
chaque fois qu’ils rencontrent un problème? Une telle perspective est-elle
la meilleure qu'ils puissent espérer pour les expectatives légitimes qu’ils
nourrissent pour la sécurité de leurs relations avec les autres Etats décla-
rants? Ne frappe-t-on pas, ainsi, de précarité tout le «système» de la
clause optionnelle ?

57. On ne perdra pas de vue, de surcroît, que c’est la deuxième fois que
le Canada introduit une réserve pour échapper à la compétence de la
Cour, dans des situations où la liberté de la haute mer est en cause. Mais
cette fois-ci, on craint que ce soit avec Ja caution de la Cour puisqu’aussi
bien l’arrêt déclare l’incompétence de la Cour sans précaution suffisante
et sans aucun «caveat» de quelque nature que ce soit.

58. Pour conclure ces remarques au sujet de la question de la validité
de la réserve d) canadienne, et tout en rappelant que le Canada aurait
mieux fait, à mon avis, de retirer l’ensemble de sa déclaration de 1985
plutôt que de lui substituer celle de 1994 avec la réserve d) qui est incom-
patible avec la déclaration elle-même, je voudrais préciser qu’avec la pré-

110
539 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

sente affaire la Cour s’est retrouvée au centre d’une conjoncture assez
délicate. Il est connu que le Canada, qui a toujours pris une grande part
aux conférences internationales qui ont jalonné la création du nouvel
ordre juridique de la mer, et qui méne une politique de péche trés active
et, selon certains, même très offensive, ne se satisfait pas de l’état actuel
de ce droit de la mer et qu’il veut continuer encore de réformer ce corpus,
notamment en vue d’une reconnaissance de «droits préférentiels» subs-
tantiels 4 l’Etat côtier en matière de conservation et de gestion des
pêches. Il est alors allé, en soutenant dans certains fora l’idée d’un «état
de nécessité» ou simplement de «l’urgence», jusqu’à violer le droit exis-
tant pour obtenir des autres Etats un «progrés» de ce droit. C’est là bien
entendu une stratégie que la Cour n’a le devoir impératif ni d'encourager,
ni de décourager. Le processus de formation d’une norme juridique inter-
nationale nouvelle ne doit pas nécessairement passer par des comporte-
ments illicites destinés par leur auteur à pousser les autres Etats vers la
négociation d’un droit nouveau. La décision d’incompétence à laquelle la
majorité est parvenue ne doit pas signifier que la Cour, gardienne de la
légalité internationale, prodigue un quelconque encouragement à cette
stratégie.

x * x

59. Le demandeur me parait avoir hésité 4 aller jusqu’au bout de sa
critique de la réserve d) canadienne. Il n’est pas allé jusqu’à se prévaloir
de la «nullité» de celle-ci dans ses conclusions finales. Faudrait-il se féli-
citer de sa prudence, parce qu’une nullité de cette réserve aurait entraîné,
comme on soutient parfois, la nullité de la déclaration tout entière, ce qui
aurait alors confirmé plus radicalement encore l’incompétence de la Cour
dans la présente affaire?

60. Pobserverai d’abord qu’à tout prendre j'aurais préféré une situa-
tion dans laquelle la Cour aurait plus clairement, et plus solidement peut-
être, fondé son incompétence sur la nullité de l’ensemble de la déclaration
plutôt que sur celle de la réserve d) seulement.

Mais par ailleurs, il est loin d’être certain que la nullité d’une réserve
entraine ipso facto celle de la déclaration tout entiére. Tout d’abord le
bon sens ne le permet pas. Une réserve limite le champ du consentement
donné par la déclaration. Un champ mal limité ne devient pas un champ
inexistant. Mais surtout, l’on s’accorde à déclarer, en jurisprudence, en
doctrine et dans la pratique des Etats, que, par-delà la nature juridique
sui generis d’une déclaration, il convient d’appliquer mutatis mutandis à
cet acte unilatéral les principes et règles propres aux actes bi ou multi-
latéraux, c’est-à-dire aux traités. Or le droit des traités, tel que codifié à
Vienne en 1969, fait sa place en son article 44, il est vrai avec quelques
nues dans un traité. La raison pour laquelle une déclaration ne serait pas
du tout soumise à un tel principe m’échappe vraiment.

61. La question a d’ailleurs été soulevée dans quelques espèces, comme

111
540 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

l'affaire des Emprunts norvégiens ou celle de l’Interhandel et quelques
juges ont évoqué et admis le principe de divisibilité (voir Emprunts nor-
végiens, C.I.J. Recueil 1957, p. 55-59; Interhandel, CI.J. Recueil 1959,
p. 57, 77-78, 116-117).

On remarquera aussi que dans le cadre régional, il est arrivé par exemple
a la Cour européenne des droits de ’homme d’appliquer le principe de
divisibilité en invalidant des réserves formulées à l’encontre de certaines
stipulations de la convention européenne des droits de l’homme et des
libertés fondamentales, sans invalider dans leur totalité les déclarations
d’acceptation de la compétence de la Cour de Strasbourg au sujet des dif-
férends concernant ladite convention (voir affaire Loizidou c. Turquie,
exceptions préliminaires, arrêt du 23 mars 1995).

On notera enfin, à titre de comparaison, que le principe de séparabilité
est parfaitement accueilli en matière d’arbitrage commercial internatio-
nal, dans la mesure où le sort de la clause d’arbitrage est considéré
comme indépendant de celui des autres stipulations du contrat.

x * x

IV. LA QUESTION DE LA DEFINITION DES « MESURES DE GESTION
ET DE CONSERVATION»

62. La question du «droit applicable» pour définir l'expression «me-
sures de gestion et de conservation» a pris une grande importance dans
la présente affaire.

63. L’Espagne soutient qu’il existe entre elle et le Canada non pas un
différend sur la péche, mais un litige relatif au titre juridique du Canada
a prendre en haute mer des «mesures» contre des bateaux espagnols,
sous le prétexte d’exécuter des «mesures de gestion et de conservation».
Le demandeur doute que le défendeur possède un tel titre juridique et
attend de la Cour qu’elle passe à l’examen du fond pour donner sa
réponse à la question. De plus, l'Espagne considère que la réserve d) ne
fait pas obstacle à la compétence de la Cour, car elle n’exclut de cette
compétence que les «mesures de gestion et de conservation» et non point
la question d’un titre du Canada en haute mer. Pour le Canada au
contraire les mesures en question comprennent toutes les mesures de ges-
tion et de conservation, quel que soit le lieu géographique de leur impact,
c’est-à-dire, en fin de compte, qu'elles soient ou non conformes au droit
international.

64. On voit bien ainsi toute l’étendue de la divergence de vues entre les
parties et du même coup toute importance que revêt la définition des
«mesures de gestion et de conservation». Pour faire court, disons que le
Canada a estimé que cette expression a une signification purement tech-
nique relevant du sens commun, tandis que l'Espagne a soutenu la néces-
sité de l’entendre dans la signification que lui confère désormais le droit
international.

112
541 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

65. Pour ma part, je suis conforté dans l’idée que l’expression consi-
dérée ne saurait être interprétée autrement que dans le cadre du droit
international. Et comme dans ces conditions la définition et le contenu de
cette expression ne peuvent apparaître pleinement qu’à la phase du fond,
il en résulte que la Cour ne pourra clairement savoir qu’à ce moment-là si
la législation canadienne et les actes contre les bateaux espagnols qui en
ont résulté rentrent dans la définition internationale de ces mesures et de
leur exécution, et du même coup s’ils échappent à la compétence de la
Cour en vertu de la réserve d). C’est dire qu'il y aurait eu place ici pour
l'application des dispositions de l’article 79, paragraphe 7, qui recom-
mande de renvoyer à la phase du fond l'examen de la définition et du
contenu précis des «mesures de conservation et de gestion», qui n'ont pas
un caractère exclusivement préliminaire.

x Ÿ x

66. On ne peut que se féliciter de constater que l’arrêt, en son para-
graphe 69, déclare que l’expression en cause doit être définie «a la lumière
du droit international». Mais malheureusement, sitôt cette affirmation
faite, il en revient à définir l’expression par ses caractéristiques techni-
ques, telles que le Canada les avait d’ailleurs invoquées, de sorte que l’on
revient au point de départ. Je regrette à cet égard que la Cour ait cru
pouvoir considérer qu’elle pourrait, dès cette phase de l’affaire consacrée
à la compétence, tirer des conclusions hâtives quant aux «critères factuels
et scientifiques » qui caractériseraient l’expression «mesures de gestion et
de conservation» et cela à partir de sources disparates, dont des législa-
tions nationales qui n’ont fait l’objet ni d’une présentation systématique,
ni d’une analyse approfondie. L'objectif de la Cour aura été ainsi de don-
ner une satisfaction purement verbale à sa minorité et de s’en tenir à une
définition technique qui permettait de vider, en la phase présente, la ques-
tion de lexclusion de la compétence de la Cour pour les mesures prises
contre l’Estai et d’autres navires. Le paragraphe 70 de l’arrêt précise en
fin de compte qu’« il suffit» qu’une «mesure» ait pour objet de gérer et de
conserver les ressources biologiques et qu’elle possède certaines caracté-
ristiques techniques, pour qu’elle soit une «mesure de gestion et de
conservation» au sens de la réserve d) du Canada. C’est là en réalité une
approche non pas juridique, mais purement « factuelle», qui a peu à voir
avec le droit international que la Cour s'était pourtant promise d’appli-
quer.

x * x

67. La réserve d) du Canada vise des «mesures de gestion et de conser-
vation», prises ou exécutées par lui à l’égard de bateaux de pêche dans la
«zone de réglementation de POPANO». La Cour devait donc interpréter
Pexpression pour pouvoir identifier le champ d’application de la
réserve d). Rappelons, à toutes fins utiles, que le Canada avait formulé en

113
542 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

1970 une réserve, un peu similaire mais pas tout a fait identique, au sujet
de l’Arctique et s’était référé à «la conservation, la gestion ou l’exploita-
tion des ressources biologiques de la mer».

68. Pour définir l’expression «mesures de gestion et de conservation»
dans sa réserve d), le Canada n’a pas renvoyé a sa législation interne,
nouvellement modifiée. Il est vrai que celle-ci était postérieure de deux
jours au dépôt de sa nouvelle déclaration contenant cette réserve. Mais
cela ne constituait pas en réalité un empêchement technique si le Canada
avait vraiment voulu se référer a cette législation dont on sait qu’il avait
déposé le projet en même temps qu’il notifiait sa nouvelle déclaration. En
fait, il n’a donné dans sa réserve aucune définition des mesures considé-
rées. En revanche, pour déterminer le champ d’application géographique
de cette réserve, il s’est référé à un traité international, la convention
OPANO. Cela représente déjà un indice que les «mesures de gestion et de
conservation», qui constituent un des objectifs essentiels de cette conven-
tion, devraient en toute cohérence s’apprécier en fonction du droit inter-
national.

69. On peut aussi noter à cet égard qu’une «commission des pêches »,
créée par la convention OPANO, opère aussi dans la même zone de régle-
mentation qu’elle définit. Ainsi, aux «mesures de gestion et de conserva-
tion» prises par cet organe international, s’ajoutent celles adoptées par le
Canada dans la même aire géographique. On ne peut donc pas se référer
au droit canadien — d’ailleurs nullement visé dans la réserve — pour
définir ces mesures lorsque le Canada les prend, alors même que des me-
sures identiques, dans la même zone d’intervention, doivent s’apprécier
en fonction du droit international lorsqu'il s’agit de l’activité de la «com-
mission des pêches» de l’'OPANO. II faut observer en passant — mais
c’est un problème dont la solution relève du fond — qu'il se pose appa-
remment là aussi un problème de titre juridique du Canada à prendre
de telles mesures, semble-t-il confiées par traité à un organe internatio-
nal. La convention OPANO, qui reconnaît à Etat le droit de faire
opposition aux mesures que la commission adopterait, ne porte d’aucune
manière atteinte aux droits de l’Etat du pavillon dans la zone de régle-
mentation de POPANO, puisqu’aussi bien lesdites mesures sont prises en
coopération avec les Etats intéressés. Il y a là une indication claire qu’il
n’est pas possible d’interpréter les «mesures de gestion et de conserva-
tion» prises par le Canada de manière tout à fait différente de celle par
laquelle on interpréterait les mêmes mesures prises dans la même zone
par les organes de l'OPANO.

70. Par ailleurs, le Canada, comme je l’ai souligné plus haut, n’a pas
défini dans sa réserve d) ce qu’il entend par «mesures de gestion et de
conservation». Si Pon s’en tient donc à l'intention objective de l'Etat
déclarant, il ne serait pas déraisonnable de considérer qu’il a voulu attri-
buer à cette expression le sens qu’elle possède en droit international,
d'autant plus que, il ne faudrait pas le perdre de vue, le Canada s'adresse
là, dans sa réserve, à la communauté des autres Etats déclarants du «sys-
tème» de la clause facultative. De plus, pour donner son sens à l’expres-

114
543 COMPETENCE PECHERIES (OP. DISS, BEDJAOUI)

sion considérée, le Canada s’est lui-même référé par analogie à la juris-
prudence du Plateau continental de la mer Egée, dans laquelle l’expression
«statut territorial» avait été interprétée non pas par référence au droit
interne grec, mais d’après le droit international.

x * x

71. Le concept de «mesures de gestion et de conservation» ne peut pas
renvoyer, contrairement à ce qu’affirme l’arrét, à quelque chose de sim-
plement «factuel» ou «technique», mais a des types de mesures que le
«nouvel ordre juridique de la mer» a peu à peu réglementés, tant et si bien
que les mesures considérées représentent aujourd’hui une catégorie juri-
dique objective ne pouvant relever que du droit international. L’expres-
sion «mesures de gestion et de conservation» des ressources biologiques
de la haute mer a été consacrée tout au long de la troisième conférence
des Nations Unies sur le droit de la mer et a bénéficié d’un droit de cité
dans le texte définitif de la convention de Montego Bay du 10 décembre
1982, plus précisément dans les articles 116 à 120 de ladite convention,
auxquels s’ajoutent l’article 63 relatif aux stocks chevauchants, ainsi que
les articles 64 à 67. C’est donc dans ce que le préambule de la convention
de Montego Bay appelle le nouvel «ordre juridique des mers et des
océans» que l'expression «mesures de conservation et de gestion» a reçu
sa consécration internationale. Et c’est ce nouvel ordre qui, à travers cette
convention de 1982 et son complément, a été considéré, par la jurispru-
dence internationale et par la pratique des Etats, comme l'expression
actuelle de lopinio juris.

72. Or cette convention de Montego Bay, qui n’a certes pas été ratifiée
à ce jour par le Canada, mais à laquelle il ne s’est pas moins référé devant
la Cour (laquelle y a aussi recouru, notamment au paragraphe 70 de son
arrêt) dispose en son article 62, paragraphe 4, que «les lois et règlements»
édictés par l’Etat côtier en matière de conservation pour sa zone écono-
mique exclusive doivent rester conformes à ses propres dispositions. Ainsi
le droit international de la mer se préoccupe de la nature des «mesures de
gestion et de conservation» même lorsqu'il s’agit d’une zone de pêche
placée sous la juridiction de l'Etat côtier. Une telle disposition ne serait
pas cohérente si par ailleurs, en haute mer, l'Etat côtier était laissé libre
de prendre des «mesures de gestion et de conservation» non conformes
au droit international. De fait les articles 117 à 119 de la convention de
Montego Bay contiennent des règles détaillées concernant la coopération
entre Etats pour la mise au point de telles mesures en haute mer et faci-
litant l’organisation et le fonctionnement de cette coopération. C’est donc
par référence au droit international de la mer que les «mesures de gestion
et de conservation» doivent s’entendre dans la réserve d) du Canada.

x * x

73. La définition, ou des éléments essentiels de définition, des «mesures

115
544 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

de gestion et de conservation » se trouvent dans de nombreux textes interna-
tionaux, venus après la convention de Montego Bay de 1982.

74. Mais, avant de les citer ici à titre illustratif, il ne faut pas perdre de
vue que les éléments définitionnels de ces mesures et les conditions de leur
exécution (par voie de coopération) figuraient déjà en 1978 (à une époque
où la liberté de la pêche en haute mer était moins limitée) dans la conven-
tion OPANO elle-même, dont le mandat est, selon l’article II.1 «de
contribuer, par la consultation et la coopération, à l'utilisation optimale, à
la gestion rationnelle et à la conservation des ressources halieutiques de la
Zone de la convention».

75. Je rappellerai d’abord l'accord visant à favoriser le respect par les
navires de pêche en haute mer des mesures internationales de conservation
et de gestion, approuvé le 24 novembre 1993 par la résolution 15/93 de la
vingt-septième session de la conférence de la FAO. L'article I b) dispose
que:

«par «mesures internationales de conservation et de gestion» on
entend les mesures visant à conserver ou à gérer une ou plusieurs
espèces de ressources biologiques marines, qui sont adoptées et
appliquées conformément aux règles pertinentes du droit internatio-
nal telles que reflétées dans la convention des Nations Unies sur
le droit de la mer de 1982. Ces mesures peuvent être adoptées soit
par des organisations mondiales, régionales ou sous-régionales s’oc-
cupant des pêches, sous réserve des droits et obligations de leurs
membres, soit par accord international» (les italiques sont de moi).

76. Cet article offre ainsi les éléments définitionnels et le contenu des
mesures en même temps qu’il désigne l’auteur de telles mesures. Apparem-
ment, un raisonnement a contrario permet de penser que cet article exclut
toute possibilité pour l'Etat de prendre lui-même ces mesures par référence
à son propre droit interne dès lors qu’il en destine l’application à la haute
mer que cet accord vise. L'Etat peut «recevoir» dans son droit interne ces
mesures internationalement définies et doit en assurer l’exécution. Ce point
de vue est confirmé, ce qui est intéressant à relever en l’espèce, dans le
deuxième paragraphe du préambule de cet accord, qui précise que c’est « en
vertu du droit international» que «tous les Etats» prennent «les mesures
nécessaires pour assurer la conservation et la gestion des ressources biolo-
giques de la haute mer» (les italiques sont de moi).

77. L'article XI, paragraphe 3, du même accord, consacré au règle-
ment des différends, se réfère expressément aux «règles de droit interna-
tional relatives à la conservation des ressources biologiques marines». Et
c’est un peu partout que le texte de l’accord qualifie les mesures dont
nous parlons de «mesures internationales de conservation et de gestion»
(voir les sixième et huitième considérants du préambule, et les ar-
ticles V.1, VLS a} et b), VIIL.2 et VII.3).

78. Quant au Code de conduite pour une péche responsable, adopté par
la conférence de la FAO à sa session suivante, la vingt-huitiéme, le 31 octo-
bre 1995, il se présente a la lecture avec les caractéristiques suivantes:

116
545 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

79. a) Tout le code est bâti sur lidée motrice que l'Etat ne peut
prendre de mesures de conservation et de gestion que dans les zones
sous sa juridiction; pour la haute mer, ces mesures sont dites « internatio-
nales» et ne s’apprécient pas par rapport au droit interne d’un Etat.
C’est ce code international qui définit ces mesures de conservation ou de
gestion. Les citations ci-aprés, parmi d’autres, du méme code, le montrent
clairement:

— «Le présent code définit des principes et des normes internationales de
comportement ... en vue d’assurer effectivement /a conservation, la
gestion et le développement des ressources bio-aquatiques.» (Préam-
bule.)

— «Le présent code est facultatif. Cependant certaines parties de celui-ci
sont basées sur des régles pertinentes du droit international, y compris
celles qui sont reflétées dans la convention des Nations Unies sur le
droit de la mer du 10 décembre 1982 ... (et dans) d’autres instruments
juridiques, tels que l'accord de 1993 visant à favoriser le respect par les
navires de pêche en haute mer des mesures internationales de conser-
vation et de gestion, qui, conformément à la résolution n° 15/93,
paragraphe 3, de la conférence de la FAO, est une partie intégrante
du code» (art. 1.1).

— «Le code a une portée mondiale» (art. 1.2) et «contient des principes
et des normes applicables à l'aménagement et au développement de
toutes les pêcheries» (art. 1.3).

— Plus généralement, les objectifs du code sont articulés comme suit:
«établir, conformément aux normes de droit international pertinentes,
des principes [de] pêche» (art. 2 a)) et «servir d’instrument de réfé-
rence pour aider les Etats à mettre en place ou améliorer le cadre juri-
dique et institutionnel que requiert l'exercice de la pêche respon-
sable» (art. 2 c)). (Tous les italiques sont de moi.)

80. b) Le code déclare, à maints endroits, que les «mesures de conser-
vation et de gestion des ressources halieutiques» sont des « mesures inter-
nationales» établies « conformément au droit international»:

— Les mesures considérées sont des «mesures internationales de conser-
vation et de gestion» (art. 7.8).

— Evoquant la coopération interétatique, le code parle de «normes
internationales portant ... sur la conservation et la gestion des res-
sources halieutiques ainsi que (de) application effective de ces nor-
mes» (art. 11.2.11). Il précise que «les Etat devraient, conformément
au droit international, coopérer ... pour mettre en place des systémes
de suivi, de contrôle et de surveillance, ainsi que d’exécution des
mesures applicables...» (art. 8.1.4).

— À l’article 6, « Principes généraux», figure une disposition tout à fait
éclairante et utile pour le présent arrêt:

«6.10. Dans les limites de leurs compétences respectives et confor-
mément au droit international, les Etats devraient assurer le respect

117
546 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

et application des mesures de conservation et de gestion et mettre
au point des mécanismes efficaces, lorsqu’il y a lieu, pour surveiller
et contrôler les activités des navires de pêche...»

Et, à l’article 6.12, le code invite les Etats à coopérer dans les mêmes
limites juridiques et surtout leur recommande de limiter leur pouvoir de
prendre des mesures sur le plan interne pour veiller à leur compatibilité
avec les mesures internationales concernant la haute mer:

«6.12. Les Etats devraient, dans les limites de leurs compétences
respectives et conformément au droit international, coopérer ... pour
promouvoir la conservation et la gestion ... dans toute leur aire de
distribution, compte tenu de Ja nécessité de prendre des mesures
compatibles s'étendant à l’intérieur et au-delà des limites de la juri-
diction nationale.» (Les italiques sont de moi.)

C’est la même idée qui prévaut pour la question spéciale des «stocks
chevauchants», poissons «grands migrateurs» et poissons «de la haute
mer »:

7.3.2. ... les mesures de conservation et de gestion établies pour ces
stocks, conformément aux compétences respectives des Etats concer-
nés, devraient être compatibles. Cette compatibilité devrait être réa-
lisée de manière conforme aux droits, compétences et intérêts des
Etats concernés.» (Les italiques sont de moi.)

81. c) Le code va jusqu’à préciser la méthode d’interprétation (ainsi
d’ailleurs que la méthode d’exécution) qu’il y a lieu de lui appliquer et
qu’il désigne comme devant être la méthode de « droit international»:

— «3.1. Le code s’interprète et s'applique conformément aux règles per-
tinentes du droit international...»
— «3.2. Le code s’interprète et s’applique également

a) de manière compatible avec les dispositions pertinentes de l’accord
aux fins d'application des dispositions de la convention (de Mon-
tego Bay) relatives à la conservation et à la gestion des stocks de
poissons ... chevauchants et des stocks de poissons grands migra-
teurs;

b) Conformément aux autres normes applicables de droit internatio-
nal;

c) à la lumière de la déclaration de Cancun de 1992, de la déclara-
tion de Rio de 1992 sur l’environnement et le développement et du
Programme d’action 21, adopté par la conférence des Nations
Unies sur l’environnement et le développement (CNUED), ainsi
que d’autres déclarations et instruments internationaux.» (Les ita-
liques sont de moi.)

Tout l'arsenal juridique servant à Vinterprétation (autant d’ailleurs
qu’à l'exécution) du concept de mesures dites «internationales» de conser-
vation et de gestion, relève donc du droit international.

118
547 COMPÉTENCE PÊCHERIES (OP. DISS. BEDJAOUI)

82. d) Reste alors à vérifier maintenant comment le code définit concrè-
tement et interprète ces mesures de conservation et de gestion. Le code se
réfère bien évidemment aux aspects techniques par lesquels se définissent
internationalement de telles mesures, mais il y ajoute d’autres facteurs
définitionnels, tels que les éléments sociaux, économiques et institution-
nels, qui dépassent les aspects purement techniques, ce qui donne à la
définition un caractère nécessairement international tenant compte de la
diversité des facteurs sociaux, économiques et institutionnels de tous les
Etats concernés, auxquels s’ajoutent les aspects techniques uniformisés.
Ce n’est que lorsqu’on parvient à la lecture de l’article 7.6.9 qu’il est ques-
tion des «dispositions techniques concernant la taille des poissons, les
maillages ou les engins, les rejets, les périodes et zones de fermeture de la
pêche, les zones réservées à des pêcheries spécifiques», la protection des
«juvéniles et des reproducteurs», ainsi que, d’une manière plus générale,
la «performance des engins techniques et pratiques» (art. 7.6.4) dont
l'utilisation doit être «sélective, rentable et respectueuse de l’environne-
ment». Et même ces mesures techniques ne sauraient être définies unila-
téralement car elles sont le produit de la pratique des Etats et de leur
coopération (voir Particle 8.5 sur la sélectivité des engins de pêche). C’est
par cette coopération entre les Etats qu'ont été définies et arrêtées ces
normes techniques internationalement uniformisées (voir l’article 8.5.4
relatif au programme de recherche sur la sélectivité des engins de pêche et
les «méthodes stratégiques de pêche», ainsi que sur «la diffusion des
résultats desdits programmes et le transfert de technologie».

83. Et avant de se référer à tous ces aspects techniques, qui entrent
naturellement dans une définition des «mesures de conservation et de
gestion», définition qui ne peut être qu’internationale eu égard à la pra-
tique et à la coopération des Etats pour l’élaborer peu à peu, l’article
7.2.2 du code, consacré aux objectifs de la gestion des ressources, livre les
autres aspects de la définition de ces mesures, qui comporte la prise en
compte des «considérations économiques» (art. 7.2.2 b)), des «intérêts
des pêcheurs» (7.2.2 c)), de la « diversité biologique des habitats et des
écosystèmes aquatiques» (7.2.2 d)), des «effets sur l’environnement pré-
judiciables aux ressources» (7.2.2 f)), de «la nécessité de réduire au mini-
mum la pollution, le gaspillage», etc. (7.2.2 g)), pendant que l’article 7.4.5
met l’accent sur les «objectifs sociaux et économiques» et sur les facteurs
«sociaux, économiques et institutionnels».

84. En d’autres termes, la définition des «mesures de conservation et
de gestion» qui, qualifiées ou non expressément d’internationales, sont de
nature internationale de toutes les façons, comporte deux aspects, l’un de
caractère technique, élaboré internationalement peu à peu sous l’effet de
la pratique des Etats et uniformisé et systématisé grâce à la coopération
entre eux, et l’autre de caractère «social, économique et institutionnel»
qui prend en compte les spécificités des différents Etats concernés, le tout
étant fondu dans une approche nécessairement internationale desdites
mesures de conservation et de gestion.

85. On notera au passage que c’est tout à fait dans le même esprit

119
548 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

qu'ont été pris la «déclaration et [le] plan d’action de Kyoto sur la contri-
bution durable des pêches à la sécurité alimentaire» du 9 décembre 1995.
Nous y lisons que:

«Nous les 95 Etats réunis à Kyoto du 4 au 9 décembre 1995 ...

Déciarons que nous devrions, sans porter préjudice aux droits et
obligations des Etats conformément au droit international...

5. Prendre les mesures nécessaires pour l’application du code de
conduite pour la péche responsable de la FAO ... et envisager de
devenir partie ... de l’accord visant à promouvoir le respect par les
navires péchant en haute mer des mesures internationales de conser-

vation et d’aménagement, et instituer en conséquence la législation et
la réglementation nationales appropriées en temps opportun.»

86. Cette même déclaration demande que, dans la définition des me-
sures en question, les Etats éprouvent «un plus grand respect et une plus
grande compréhension des différences sociales, économiques et cultu-
relles qui existent entre les Etats et les régions concernant l’utilisation
des ressources aquatiques vivantes et en particulier la diversité culturelle
des habitudes alimentaires, en conformité avec les objectifs de gestion».
Et, ce qui nous éloigne beaucoup des simples aspects techniques de la
définition desdites mesures, la même déclaration estime qu’il faut tenir
compte de «iii) amélioration du bien-être économique et social» et de
«iv) l'équité au sein d’une génération et entre les générations».

87. On pourrait citer encore de nombreux autres instruments interna-
tionaux ou régionaux. Par exemple la conférence diplomatique des
12-14 décembre 1994, tenue en Crète «sur la coopération des Etats pour la
conservation des ressources en Méditerranée», s’est référée à ce qu’elle a
appelé un «système de conservation et de gestion harmonisé», lequel ne
peut pas se concevoir dans une définition purement propre au droit interne
d’un Etat particulier. Et la déclaration de Barcelone sur la coopération
euro-méditerranéenne du 28 novembre 1995 s’est référée à son tour à ce
«système» pour prévoir «une action de suivi appropriée ... dans le domaine
juridique...» On se bornera à n’évoquer encore qu’un autre instrument
régional, la «déclaration solennelle des 27-29 novembre 1996 de FUnion
européenne sur la conservation et la gestion des ressources halieutiques en
Méditerranée», qui cite à son tour un nombre assez considérable de
conventions et déclarations internationales qui montrent toute la richesse
des efforts de réglementation internationale. Cette «déclaration solen-
nelle» de l'Union européenne a estimé «indispensable d’assurer le respect
des mesures internationales en matière de conservation et de gestion des
ressources halieutiques des organisations régionales de gestion compéten-
tes» et, en son paragraphe 6, elle a visé elle aussi l'élaboration «d’un sys-
téme de conservation et de gestion harmonisé» à l’échelle méditerranéenne
et a nommé à cet effet «un groupe d’experts juridiques et techniques».

120
549 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

88. On constate ainsi, à travers tous les instruments internationaux
analysés ci-dessus, que la communauté internationale a ressenti de plus
en plus le besoin de rationaliser et d’harmoniser les mesures de conserva-
tion et de gestion pour qu’elles soient compatibles entre celles prises par
l'Etat pour ses zones maritimes et celles adoptées par la communauté
internationale pour les zones libres de la haute mer. Un appel est lancé à
travers ces instruments à tous les Etats pour que dans leur législation ils
se conforment a des critéres communs dégagés et harmonisés par lesdits
instruments.

89. La convention des Nations Unies sur les stocks chevauchants et
poissons grands migrateurs, adoptée le 4 août 1995, n’est certes toujours
pas encore entrée en vigueur, mais elle a été signée tant par l’Espagne que
par le Canada, respectivement le 3 décembre 1996 et le 4 décembre 1995.
L'article premier, paragraphe 1 5), de cette convention a défini les me-
sures de conservation et de gestion comme étant «/es mesures qui sont
adoptées ou appliquées de manière compatible avec les règles pertinentes
du droit international telles qu'elles ressortent de la convention et du pré-
sent accord...»

90. On constate ainsi, et une fois de plus, que la définition ne se réduit
pas à des éléments techniques, mais qu’elle intègre aussi l'élément fort
important, qui est Ja conformité au droit international, et qui constitue la
condition essentielle pour qualifier juridiquement les mesures de conser-
vation et de gestion. L’arrêt en son paragraphe 70 dissocie les éléments
techniques de l’élément de conformité au droit international public, en
écartant ce dernier sous prétexte qu’il soulève le problème de la licéité de
ces mesures que la Cour s’interdit d'examiner en la présente phase. C’est
là une opération réductrice totalement injustifiée. Certes cet élément pose
le problème de la licéité des mesures, mais ce n’est absolument pas une
raison pour l’écarter de la définition, alors même que le législateur inter-
national déclare dans un très grand nombre d'instruments internatio-
naux, comme la convention des Nations Unies de 1995 ci-dessus, qu’il
reconnaît ces mesures dites d’ailleurs «internationales» de conservation
et de gestion à différents facteurs, tant techniques que juridiques. Que ces
derniers posent un problème de licéité est sans pertinence aucune pour les
rejeter de la définition, qui sert ici de simple identification de ces mesures.

91. La Cour procède là de surcroît par une simple affirmation, et c’est
la le point sans doute le plus faible de son arrêt, lorsqu'elle affirme que
« l'autorité dont [ces] mesures émanent, la zone qu’elles affectent et la
manière dont leur exécution est prévue ne font pas partie des caractéris-
tiques essentielles inhérentes à la notion même de mesures de gestion et de
conservation». La Cour évacue à bon compte, ce faisant, tout l’objet du
différend.

92. En amputant de tout ce qui est juridique une définition qu’elle pré-
tend vouloir pourtant «juridique», la Cour semble dire que les mesures
canadiennes sont des mesures techniques courantes acceptées et suivies
partout dans le monde. C’est une affirmation grave. Car alors il suffit à

121
550 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

n'importe quel Etat, côtier ou non, pour pouvoir agir comme il ’entend
dans n’importe quelle zone, de haute mer ou sous juridiction nationale,
de se conformer aux prescriptions techniques identifiées dans l’arrét
(nature des filets, sélection des péches, etc.). Que restera-t-il alors de la
liberté de la haute mer? Car si la Cour se déclare incompétente, elle
n’aura jamais l’occasion de passer au stade du fond, celui de la licéité. S’il
y a un domaine où l'aspect «ratione loci» a le plus d’importance, c’est
dans celui du droit de la mer. Ce n’est pas à proprement parler la ques-
tion de la licéité que j'évoque ici, en m’exposant trop facilement à la cri-
tique de vouloir prématurément examiner le fond. C’est plutôt l’élément
ratione materiae, c’est-à-dire la définition des mesures de gestion et de
conservation qui m'importe ici.

93. L’arrét donne des mesures de conservation et de gestion une défini-
tion incomplete et partielle qui se contredit par la pratique internationale
des Etats sur laquelle il a cherché a se fonder. L’arrét ne tient pas non
plus assez compte de l’approche nouvelle de la notion internationale des
«mesures de conservation et de gestion», telle qu’elle était déjà percep-
tible au cours de la premiére conférence des Nations Unies sur le droit de
la mer avec la «convention sur la péche et la conservation des ressources
biologiques», puis telle qu’elle s’est concrétisée dans la convention de
Montego Bay, et telle enfin qu’elle a été décrite déjà en 1974 par l’arrêt de
la Cour en l’affaire des pêcheries, qui déclare:

«L'un des progrès dont le droit international maritime est rede-
vable à l’intensification de la pêche est que, à l’ancienne attitude de
laisser faire à l'égard des ressources biologiques de la haute mer, se
substitue désormais la reconnaissance qu’il existe un devoir de prêter
une attention suffisante aux droits d’autres Etats ainsi qu’aux impé-
ratifs de la conservation dans l'intérêt de tous» (Compétence en
matière de pêcheries (Royaume-Uni c. Islande), fond, arrêt, CLJ.
Recueil 1974, p. 31, par. 72; les italiques sont de moi).

94. Il est tout à fait clair que cette nouvelle approche ne pouvait être,
et n’a été en fait, qu’une approche internationale, sans quoi on aurait
substitué au désordre de la surpêche, un autre désordre, celui créé par
chaque Etat de prendre à sa guise et en tout lieu les mesures de conserva-
tion et de gestion qu’il veut. Limiter ce progrès à une simple harmonisa-
tion des éléments techniques de la pêche, comme l’a fait l'arrêt, c’est
ignorer tout le renouveau juridique qui, désormais, et depuis deux ou
trois décennies, entoure ces mesures de conservation et de gestion et qui
exprime juridiquement un besoin profond des Etats de clarification, d’har-
monisation et de coopération. Ces mesures ne peuvent donc pas être
réduites à n’importe quel acte que prendrait un Etat sur le plan des seuls
choix techniques de conservation, en oubliant qu'elles doivent désormais
s’insérer dans un réseau international de droits et d’obligations que les
Etats se sont créé. La logique économique et la logique juridique doivent
ici se conjuguer, et se conjuguent en fait dans tous les instruments inter-

122
551 COMPETENCE PECHERIES (OP. DISS. BEDJAOUI)

nationaux pour éviter le désordre aussi bien d'une surpéche sauvage que
d'une réglementation illicite. La question de la conformité au droit inter-
national fait partie intégrante de la définition internationale des mesures
de conservation et de gestion; elle est «built in». Il ne s’agit pas ici de
juger au fond et de prononcer quelque responsabilité que ce soit. Il s’agit
simplement de dire que l'interprétation de l'expression «mesures de
conservation et de gestion» conduit à écarter la réserve.

95. Le paragraphe 70 de l'arrêt a l’ambition de donner la définition
que le «droit international» offre de la notion de «mesures de gestion et
de conservation», puisqu'il commence par la formule: «Selon le droit
international, ...» Mais le paragraphe s’achève curieusement par un
alinéa dans lequel l’arrêt écarte de cette définition, censée pourtant être
de «droit international», tout ce qui se réfère aux caractéristiques juridi-
ques (comme la qualité ou lidentité de l’auteur desdites mesures ou la
nature des espaces maritimes concernés par elles), pour ne retenir que les
aspects techniques et scientifiques de ces mesures. Comment le droit inter-
national peut-il livrer une définition aussi incomplète qui, prise à la lettre,
semblerait autoriser la violation du principe le mieux établi de ce même
droit international, celui de la liberté de la haute mer? Je ne puis me lais-
ser convaincre que je touche là à une question de fond, celle de la licéité.
Je reste en réalité en deçà, au seuil de cette question, pour observer sim-
plement que, à suivre l'arrêt, le droit international s'autodétruit en livrant
une définition qui permet de le transgresser aussi frontalement. Comment
pourrait-on ainsi opposer de manière aussi flagrante le droit international
à lui-même?

96. C’est d’une telle approche que souffre l’arrêt, notamment en tous
ses paragraphes qui écartent trop commodément la question de la licéité,
et spécialement ses paragraphes 54, 56, 79, 80, 85 et 87. A ne m'en tenir
qu'au paragraphe 79 de l'arrêt, je regrette que la Cour y ait affirmé
qu’«aucune règle d’interprétation n’exige que des réserves soient interpré-
tées comme visant uniquement des actes compatibles avec le droit inter-
national ... [Cle serait là confondre licéité des actes et consentement à la
juridiction...» Ce serait parfaitement exact s’il ne s’était agi que d’inter-
prétation. Mais ici, on ne saurait interpréter un élément constitutif d’une
définition internationale à l’exclusion d’un autre, faisant pourtant partie
de la même définition par la volonté d’un législateur international. Tous
ces éléments sont préalables à la démarche d’interprétation qui doit les
viser tous, sans écarter aucun d’entre eux.

97. Il n’est donc pas possible d'interpréter les mesures canadiennes
visant la haute mer en fonction de l’ordre juridique interne du Canada,
car c’est bien cela que l’arrêt a fait en réalité, puisque la définition des
mesures de conservation et de gestion que celui-ci prétend tirer du droit
international s’est finalement trouvée réduite à une définition technique
courante, la même qui inspire précisément les législation et réglementa-
tion canadiennes, sans égard pour le respect du principe de la liberté de la
haute mer. Sur la base de sa réserve ainsi interprétée par l'arrêt, le

123
552 COMPETENCE PÊCHERIES (OP. DISS. BEDJAOUI)

Canada est protégé contre la sanction du juge. Mais en vérité les mesures
de conservation et de gestion ne peuvent s’apprécier qu’au regard du
droit international. S’il en est ainsi, et il ne peut pas en aller autrement, la
Cour devait alors se déclarer compétente à ce stade et déterminer lors de
l’examen du fond si les mesures prises contre les bateaux espagnols cons-
tituaient effectivement des mesures de gestion et de conservation (voir
Particle 79, paragraphe 7, du Règlement).

(Signé) Mohammed BrpJAoul.

124
